                                                 Case: 1:21-cv-02453 Document 12-Person
                                                                              #: 1-1 Filed:Jury
                                                                                            05/06/21 Page 1 of 85 PageID #:10

                                                                                                                             FILED
                                                                                                                             4/23/2021 11:59 AM
                                                             IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                   IRIS Y. MARTINEZ
                                                                                                                             CIRCUIT CLERK
                                                                   COUNTY DEPARTMENT, LAW DIVISION
                                                                                                                             COOK COUNTY, IL
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                                                                                                             2021L004231
                                             DAVID MUCZYNSKI; and,            )
                                             AMY BROUCEK,                     )
                                                                              )
                                                                Plaintiffs,   )
                                                                              )
                                                          v.                  )                No.
                                                                              )                Plaintiffs Demand a Trial by Jury
                                             LYFT, INC.; LYFT ILLINOIS, INC.; )
                                             HERTZ VEHICLES LLC;              )
                                             HERTZ VEHICLE FINANCING LLC;     )
                                             THE HERTZ CORPORATION;           )
                                             HERTZ CAR SALES; RASIER, LLC;    )
                                             UBER TECHNOLOGIES, INC.;         )
                                             ANDERSON MARTINEZ COLON a/k/a )
                                             ANDERSON MARTINEZ a/k/a          )
                                             ANDERSON ANDY MARTINEZ; and      )
                                             SYED AKHTER a/k/a SYED AKHTAR )
                                             a/k/a SYED NADEEM AKHTER SR.     )
                                             a/k/a SYED NADEEM AKHTAR SR.     )
                                             a/k/a SYED RAZA AKHTER a/k/a     )
                                             SYED RAZA AKHTAR,                )
                                                                              )
                                                                Defendants.   )

                                                                               COMPLAINT AT LAW

                                                    NOW COME the Plaintiffs, David Muczynski and Amy Broucek, by and through their
                                             attorneys, Levinson and Stefani, and complaining of the Defendants, Lyft, Inc.; Lyft Illinois,
                                             Inc.; Hertz Vehicles LLC; Hertz Vehicle Financing LLC; The Hertz Corporation; Hertz Car
                                             Sales; Raiser, LLC; Uber Technologies, Inc.; Anderson Martinez Colon a/k/a Anderson
                                             Martinez a/k/a Anderson Andy Martinez; and, Syed Akhter a/k/a Syed Akhtar a/k/a Syed
                                             Nadeem Akhter Sr. a/k/a Syed Nadeem Akhtar Sr. a/k/a Syed Raza Akhter a/k/a Syed Raza
                                             Akhtar, state as follows:


                                                                         FACTS COMMON TO ALL COUNTS

                                             1. Defendant Lyft, Inc., (hereinafter “Lyft”), is a Corporation registered in the State of

                                                Delaware and doing business in the County of Cook, State of Illinois.

                                                                                           1                               Exhibit A
                                                   Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 2 of 85 PageID #:11




                                             2.      Defendant Lyft Illinois, Inc., (hereinafter “Lyft Illinois”), is a Corporation registered in

                                                     the State of Delaware and is doing business in the County of Cook, State of Illinois.
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                             3.      Defendant Hertz Vehicles LLC (hereinafter “Hertz Vehicles”), is a Limited Liability

                                                     Corporation registered in the State of Delaware and is doing business in the County of

                                                     Cook, State of Illinois.

                                             4.      Defendant Hertz Vehicle Financing LLC (hereinafter “Hertz Financing”), is a Limited

                                                     Liability Corporation registered in the State of Delaware and is doing business in the

                                                     County of Cook, State of Illinois.

                                             5.      Defendant The Hertz Corporation (hereinafter “Hertz Corp”), is a Corporation

                                                     registered in the State of Delaware and is doing business in the County of Cook, State

                                                     of Illinois.

                                             6.      Defendant Hertz Car Sales (hereinafter “Hertz Sales”), is a Corporation registered in

                                                     the State of Delaware and is doing business in the County of Cook, State of Illinois.

                                             7.      Defendant Rasier LLC (hereinafter “Rasier”), is a Limited Liability Corporation

                                                     registered in the State of Delaware and is doing business in the County of Cook, State

                                                     of Illinois.

                                             8.      Defendant Uber Technologies, Inc. (hereinafter “Uber”), is a Corporation registered in

                                                     the State of Delaware and is doing business in the County of Cook, State of Illinois.

                                             9.      Defendant Anderson Martinez Colon a/k/a Anderson Martinez a/k/a Anderson Andy

                                                     Martinez (hereinafter “Martinez”), is a resident of the County of Cook, State of Illinois.

                                             10.     Defendant Syed Akhter a/k/a Syed Akhtar a/k/a Syed Nadeem Akhter Sr. a/k/a Syed

                                                     Nadeem Akhtar Sr. a/k/a Syed Raza Akhter a/k/a Syed Raza Akhtar (hereinafter

                                                     “Akhter”), is a resident of the County of Cook, State of Illinois.



                                                                                              2
                                                   Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 3 of 85 PageID #:12




                                             11.     On or about April 27, 2019, Defendant Martinez was driving a motor vehicle, travelling
                                                     northbound on LaSalle Street, near the intersection of LaSalle Street and Lake Street,
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                                     in the City of Chicago, County of Cook, State of Illinois.


                                             12.     At the aforementioned time and place, the Plaintiffs, David Muczynski and Amy
                                                     Broucek, were passengers in Defendant Martinez’s motor vehicle.

                                             13.     At the aforementioned time and place, Defendant Akhter was driving a motor vehicle,
                                                     traveling southbound on LaSalle Street when he attempted to turn left onto Lake
                                                     Street, in front of Defendant Martinez.


                                             14.     At the aforementioned time and place, Defendant Martinez’ vehicle, in which Plaintiffs
                                                     were passengers, violently struck Defendant Akhter’s vehicle.


                                             15.     The Plaintiffs at all relevant times herein were in the exercise of all due care for their
                                                     own safety.
                                                                                    COUNT I
                                                                              MUCZYNSKI v. MARTINEZ

                                             16.     The Plaintiff David Muczynski (hereinafter “Muczynski”) hereby adopts and re-alleges
                                                     paragraphs 1-15 as though fully set forth herein.


                                             17.     At said time and place, it was the duty of Defendant Martinez to own, operate,
                                                     maintain, and/or control his motor vehicle in a manner so as not to negligently cause
                                                     injury to persons lawfully on the public way, including Plaintiff Muczynski.


                                             18.     Notwithstanding the foregoing duty, Defendant Martinez did own, operate, maintain,
                                                     and/or control his motor vehicle in a dangerous and negligent manner in one or more
                                                     of the following ways:
                                                     a)     failed to slow or stop when danger to the Plaintiff was imminent;

                                                     b)     operated his motor vehicle at a speed too great for conditions prevailing;

                                                     c)     operated his motor vehicle at a speed greater than what was reasonable and
                                                            proper for the conditions then and there existing so as to endanger the Plaintiff
                                                                                             3
                                                   Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 4 of 85 PageID #:13




                                                            and others in violation of 625 ILCS 5/1-601;

                                                     d)     failed to keep a proper lookout;
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                                     e)     operated his motor vehicle while distracted;

                                                     f)     operated his motor vehicle while a television receiver, a video monitor, a
                                                            television or video screen, or any other similar means of visually displaying a
                                                            television broadcast or video signal that produces entertainment or business
                                                            applications was operating and was located in the motor vehicle at any point
                                                            forward of the back of the driver's seat, or was operating and visible to the
                                                            driver while driving the motor vehicle in violation of 625 ILCS 5/12-604.1(a);

                                                     g)     failed to react in an appropriate manner to avoid striking Defendant Akhter’s
                                                            vehicle while Plaintiff was his passenger;

                                                     h)     struck Defendant Akhter’s vehicle while the Plaintiff was his passenger; and

                                                     i)     was otherwise careless or negligent.


                                             19.      As direct and proximate result of one or more of the foregoing acts of negligence,
                                                     Defendant Martinez did violently collide with Defendant Akhter’s vehicle while
                                                     Plaintiff Muczynski was a passenger of Defendant Martinez’ vehicle and as a result
                                                     thereof, the Plaintiff did suffer the following past, present, and future loss and damage:

                                                     a)     bodily injury;
                                                     b)     pain and suffering;
                                                     c)     mental suffering;
                                                     d)     medical expenses;
                                                     e)     loss of earnings and injury to earning capacity; and
                                                     f)     disability or loss of normal life.


                                                     WHEREFORE, the Plaintiff, David Muczynski, prays for judgment against the
                                             Defendant Anderson Martinez Colon a/k/a Anderson Martinez a/k/a Anderson Andy
                                             Martinez in an amount in excess of FIFTY THOUSAND DOLLARS ($50,000.00) plus costs.




                                                                                                 4
                                                   Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 5 of 85 PageID #:14




                                                                                   COUNT II
                                                                              BROUCEK v. MARTINEZ
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                             20.     The Plaintiff Amy Broucek (hereinafter “Broucek”) hereby adopts and re-alleges
                                                     paragraphs 1-15 as though fully set forth herein.


                                             21.     At said time and place, it was the duty of Defendant Martinez to own, operate,
                                                     maintain, and/or control his motor vehicle in a manner so as not to negligently cause
                                                     injury to persons lawfully on the public way, including the Plaintiff Broucek.


                                             22.     Notwithstanding the foregoing duty, the Defendant Martinez did own, operate,
                                                     maintain, and/or control his motor vehicle in a dangerous and negligent manner in
                                                     one or more of the following ways:
                                                     a)     failed to slow or stop when danger to the Plaintiff was imminent;

                                                     b)     operated his motor vehicle at a speed too great for conditions prevailing;

                                                     c)     operated his motor vehicle at a speed greater than what was reasonable and
                                                            proper for the conditions then and there existing so as to endanger the Plaintiff
                                                            and others in violation of 625 ILCS 5/1-601;

                                                     d)     failed to keep a proper lookout;

                                                     e)     operated his motor vehicle while distracted;

                                                     f)     operated his motor vehicle while a television receiver, a video monitor, a
                                                            television or video screen, or any other similar means of visually displaying a
                                                            television broadcast or video signal that produces entertainment or business
                                                            applications was operating and was located in the motor vehicle at any point
                                                            forward of the back of the driver's seat, or was operating and visible to the
                                                            driver while driving the motor vehicle in violation of 625 ILCS 5/12-604.1(a);

                                                     g)     failed to react in an appropriate manner to avoid striking Defendant Akhter’s
                                                            vehicle while Plaintiff was his passenger;

                                                     h)     struck Defendant Akhter’s vehicle while the Plaintiff was his passenger; and

                                                     i)     was otherwise careless or negligent.

                                             23.     As direct and proximate result of one or more of the foregoing acts of negligence,
                                                     Defendant Martinez did violently collide with Defendant Akhter’s vehicle while the

                                                                                               5
                                                   Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 6 of 85 PageID #:15




                                                     Plaintiff Broucek was a passenger of Defendant Martinez’ vehicle and as a result
                                                     thereof, the Plaintiff did suffer the following past, present, and future loss and damage:
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                                     a)     bodily injury;
                                                     b)     pain and suffering;
                                                     c)     mental suffering;
                                                     d)     medical expenses;
                                                     e)     loss of earnings and injury to earning capacity; and
                                                     f)     disability or loss of normal life.


                                                     WHEREFORE, the Plaintiff, Amy Broucek, prays for judgment against the Defendant
                                             Anderson Martinez Colon a/k/a Anderson Martinez a/k/a Anderson Andy Martinez in an
                                             amount in excess of FIFTY THOUSAND DOLLARS ($50,000.00) plus costs.


                                                                                     COUNT III
                                                                                MUCZYNSKI v. AKHTER

                                             24.     The Plaintiff Muczynski hereby adopts and re-alleges paragraphs 1-15 as though fully
                                                     set forth herein.


                                             25.     At said time and place, it was the duty of Defendant Akhter to own, operate, maintain,
                                                     and/or control his motor vehicle in a manner so as not to negligently cause injury to
                                                     persons lawfully on the public way, including Plaintiff Muczynski.


                                             26.     Notwithstanding the foregoing duty, Defendant Akhter did own, operate, maintain,
                                                     and/or control his motor vehicle in a dangerous and negligent manner in one or more
                                                     of the following ways:
                                                     a)     failed to slow or stop when danger to the Plaintiff was imminent;

                                                     b)     operated his motor vehicle at a speed too great for conditions prevailing;

                                                     c)     operated his motor vehicle at a speed greater than what was reasonable and
                                                            proper for the conditions then and there existing so as to endanger the person
                                                            and others in violation of 625 ILCS 5/1-601;

                                                     d)     failed to keep a proper lookout;

                                                                                                 6
                                                   Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 7 of 85 PageID #:16




                                                     e)     operated his motor vehicle while distracted;
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                                     f)     failed to yield the right-of-way to a vehicle approaching from the opposite
                                                            direction which was so close as to constitute an immediate hazard in violation
                                                            of 625 ILCS 5/11-902; and,

                                                     g)     was otherwise careless or negligent.

                                             27.     As direct and proximate result of one or more of the foregoing acts of negligence,
                                                     Defendant Akhter’s vehicle and Defendant Martinez’s vehicle collided while the
                                                     Plaintiff Muczynski was a passenger of Defendant Martinez’ vehicle and as a result
                                                     thereof, the Plaintiff did suffer the following past, present, and future loss and damage:

                                                     a)     bodily injury;
                                                     b)     pain and suffering;
                                                     c)     mental suffering;
                                                     d)     medical expenses;
                                                     e)     loss of earnings and injury to earning capacity; and
                                                     f)     disability or loss of normal life.


                                                     WHEREFORE, the Plaintiff, David Muczynski, prays for judgment against the
                                             Defendant Syed Akhter a/k/a Syed Akhtar a/k/a Syed Nadeem Akhter Sr. a/k/a Syed Nadeem
                                             Akhtar Sr. a/k/a Syed Raza Akhter a/k/a Syed Raza Akhtar in an amount in excess of FIFTY
                                             THOUSAND DOLLARS ($50,000.00) plus costs.


                                                                                      COUNT IV
                                                                                  BROUCEK v. AKHTER

                                             28.     The Plaintiff Broucek hereby adopts and re-alleges paragraphs 1-15 as though fully set
                                                     forth herein.

                                             29.     At said time and place, it was the duty of the Defendant Akhter to own, operate,
                                                     maintain, and/or control his motor vehicle in a manner so as not to negligently cause
                                                     injury to persons lawfully on the public way, including the Plaintiff Broucek.

                                             30.     Notwithstanding the foregoing duty, the Defendant Akhter did own, operate,
                                                     maintain, and/or control his motor vehicle in a dangerous and negligent manner in
                                                     one or more of the following ways:

                                                                                                 7
                                                   Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 8 of 85 PageID #:17




                                                     a)     failed to slow or stop when danger to the Plaintiff was imminent;
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                                     b)     operated his motor vehicle at a speed too great for conditions prevailing;

                                                     c)     operated his motor vehicle at a speed greater than what was reasonable and
                                                            proper for the conditions then and there existing so as to endanger the person
                                                            and others in violation of 625 ILCS 5/1-601;

                                                     d)     failed to keep a proper lookout;

                                                     e)     operated his motor vehicle while distracted;

                                                     h)     failed to yield the right-of-way to a vehicle approaching from the opposite
                                                            direction which was so close as to constitute an immediate hazard in violation
                                                            of 625 ILCS 5/11-902; and,

                                                     f)     was otherwise careless or negligent.

                                             31.     As direct and proximate result of one or more of the foregoing acts of negligence,
                                                     Defendant Akhter’s vehicle and Defendant Martinez’s vehicle collided while the
                                                     Plaintiff Muczynski was a passenger of Defendant Martinez’ vehicle and as a result
                                                     thereof, the Plaintiff did suffer the following past, present, and future loss and damage:

                                                     a)     bodily injury;
                                                     b)     pain and suffering;
                                                     c)     mental suffering;
                                                     d)     medical expenses;
                                                     e)     loss of earnings and injury to earning capacity; and
                                                     f)     disability or loss of normal life.


                                                     WHEREFORE, the Plaintiff, Amy Broucek, prays for judgment against the Defendant
                                             Syed Akhter a/k/a Syed Akhtar a/k/a Syed Nadeem Akhter Sr. a/k/a Syed Nadeem Akhtar
                                             Sr. a/k/a Syed Raza Akhter a/k/a Syed Raza Akhtar in an amount in excess of FIFTY
                                             THOUSAND DOLLARS ($50,000.00) plus costs.




                                                                                                 8
                                                   Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 9 of 85 PageID #:18




                                                                                  COUNT V
                                                                    MUCZYNSKI v. LYFT – respondeat superior
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                             32.     The Plaintiff Muczynski hereby adopts and re-alleges paragraphs 1-15 as though fully
                                                     set forth herein.


                                             33.     At said time and place, Defendant Martinez was an employee and/or agent of
                                                     Defendant Lyft and was acting within the scope of his employment and/or agency with
                                                     Defendant Lyft.


                                             34.     At said time and place, Defendant, Lyft, by and through its agent and/or employee
                                                     Martinez, had a duty to own, operate, maintain, and/or control its motor vehicle in a
                                                     manner so as not to negligently cause injury to persons lawfully on the public way,
                                                     including the Plaintiff Muczynski.


                                             35.     Notwithstanding the foregoing duty, Defendant Lyft, by and through its agent and/or
                                                     employee Defendant Martinez, did own, operate, maintain, and/or control its motor
                                                     vehicle in a dangerous and negligent manner in one or more of the following ways:

                                                     a)     failed to slow or stop when danger to the Plaintiff was imminent;

                                                     b)     operated a motor vehicle at a speed too great for conditions prevailing;

                                                     c)     operated a motor vehicle at a speed greater than what was reasonable and
                                                            proper for the conditions then and there existing so as to endanger the Plaintiff
                                                            and others in violation of 625 ILCS 5/1-601;

                                                     d)     failed to keep a proper lookout;

                                                     e)     operated a motor vehicle while distracted;

                                                     f)     operated a motor vehicle while a television receiver, a video monitor, a
                                                            television or video screen, or any other similar means of visually displaying a
                                                            television broadcast or video signal that produces entertainment or business
                                                            applications was operating and was located in the motor vehicle at any point
                                                            forward of the back of the driver's seat, or was operating and visible to the
                                                            driver while driving the motor vehicle in violation of 625 ILCS 5/12-604.1(a);



                                                                                               9
                                                   Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 10 of 85 PageID #:19




                                                      g)     failed to react in an appropriate manner to avoid striking Defendant Akhter’s
                                                             vehicle while Plaintiff was Defendant Martinez’s passenger;
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                                      j)     struck Defendant Akhter’s vehicle while the Plaintiff was Defendant Martinez’s
                                                             passenger; and,

                                                      h)     was otherwise careless or negligent.


                                             36.      As direct and proximate result of one or more of the foregoing acts of negligence,
                                                      Defendant Lyft, by and through its agent and/or employee Defendant Martinez, did
                                                      violently collide with Defendant Akhter’s vehicle while Plaintiff Muczynski was a
                                                      passenger of Defendant Martinez’ vehicle and as a result thereof, the Plaintiff did
                                                      suffer the following past, present, and future loss and damage:

                                                      a)     bodily injury;

                                                      b)     pain and suffering;

                                                      c)     mental suffering;

                                                      d)     medical expenses;

                                                      e)     loss of earnings and injury to earning capacity; and,

                                                      f)     disability or loss of normal life.


                                                      WHEREFORE, the Plaintiff, David Muczynski, prays for judgment against the
                                             Defendant, Lyft, Inc., in an amount in excess of FIFTY THOUSAND DOLLARS ($50,000.00)
                                             plus costs.


                                                                                   COUNT VI
                                                                      MUCZYNSKI v. LYFT – negligent retention

                                             37.      Plaintiff Muczynski hereby adopts and re-alleges paragraphs 1-15 as though fully set
                                                      forth herein.


                                             38.      At said time and place, Defendant Martinez was an employee and/or agent of
                                                      Defendant Lyft and was acting within the scope of his employment and/or agency with
                                                      Defendant Lyft and with Defendant Lyft’s permission.

                                                                                              10
                                                   Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 11 of 85 PageID #:20




                                             39.      At all times relevant, Defendant Lyft knew or should have known that Defendant
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                                      Martinez was unfit to operate a motor vehicle while transporting passengers
                                                      specifically because Defendant Lyft knew or should have known that Defendant
                                                      Martinez was operating a motor vehicle and transporting passengers while a television
                                                      receiver, a video monitor, a television or video screen, or any other similar means of
                                                      visually displaying a television broadcast or video signal that produces entertainment
                                                      or business applications was operating and was located in the motor vehicle at any
                                                      point forward of the back of the driver's seat, or was operating and visible to Defendant
                                                      Martinez while driving the motor vehicle in violation of 625 ILCS 5/12-604.1(a), and
                                                      while Defendant Martinez was acting within the scope of his employment and/or
                                                      agency with Defendant Lyft.


                                             40.      As direct and proximate result of Defendant Martinez’s said unfitness to operate a
                                                      motor vehicle while transporting passengers, Defendant Martinez, did violently collide
                                                      with Defendant Akhter’s vehicle while Plaintiff Muczynski was a passenger of
                                                      Defendant Martinez’ vehicle and as a result thereof, the Plaintiff did suffer the
                                                      following past, present, and future loss and damage:


                                                      a)     bodily injury;

                                                      b)     pain and suffering;

                                                      c)     mental suffering;

                                                      d)     medical expenses;

                                                      e)     loss of earnings and injury to earning capacity; and,

                                                      f)     disability or loss of normal life.



                                                      WHEREFORE, the Plaintiff, David Muczynski, prays for judgment against the
                                             Defendant, Lyft, Inc., in an amount in excess of FIFTY THOUSAND DOLLARS ($50,000.00)
                                             plus costs.


                                                                                              11
                                                   Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 12 of 85 PageID #:21




                                                                                    COUNT VII
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                                                        BROUCEK v. LYFT– respondeat superior

                                             41.      The Plaintiff Broucek hereby adopts and re-alleges paragraphs 1-15 as though fully set
                                                      forth herein.


                                             42.      At said time and place, Defendant Martinez was an employee and/or agent of
                                                      Defendant Lyft and was acting within the scope of his employment and/or agency with
                                                      Defendant Lyft.

                                             43.      At said time and place, Defendant, Lyft, by and through its agent and/or employee
                                                      Martinez, had a duty to own, operate, maintain, and/or control its motor vehicle in a
                                                      manner so as not to negligently cause injury to persons lawfully on the public way,
                                                      including the Plaintiff Muczynski.

                                             44.      Notwithstanding the foregoing duty, Defendant Lyft, by and through its agent and/or
                                                      employee Defendant Martinez, did own, operate, maintain, and/or control its motor
                                                      vehicle in a dangerous and negligent manner in one or more of the following ways:

                                                      a)     failed to slow or stop when danger to the Plaintiff was imminent;

                                                      b)     operated a motor vehicle at a speed too great for conditions prevailing;

                                                      c)     operated a motor vehicle at a speed greater than what was reasonable and
                                                             proper for the conditions then and there existing so as to endanger the Plaintiff
                                                             and others in violation of 625 ILCS 5/1-601;

                                                      d)     failed to keep a proper lookout;

                                                      e)     operated a motor vehicle while distracted;

                                                      f)     operated a motor vehicle while a television receiver, a video monitor, a
                                                             television or video screen, or any other similar means of visually displaying a
                                                             television broadcast or video signal that produces entertainment or business
                                                             applications was operating and was located in the motor vehicle at any point
                                                             forward of the back of the driver's seat, or was operating and visible to the
                                                             driver while driving the motor vehicle in violation of 625 ILCS 5/12-604.1(a);


                                                                                            12
                                                   Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 13 of 85 PageID #:22




                                                      g)        failed to react in an appropriate manner to avoid striking Defendant Akhter’s
                                                                vehicle while Plaintiff was Defendant Martinez’s passenger;
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                                      k)        struck Defendant Akhter’s vehicle while the Plaintiff was Defendant Martinez’s
                                                                passenger; and,

                                                      h)        was otherwise careless or negligent.


                                             45.      As direct and proximate result of one or more of the foregoing acts of negligence,
                                                      Defendant Lyft, by and through its agent and/or employee Defendant Martinez, did
                                                      violently collide with Defendant Akhter’s vehicle while Plaintiff Broucek was a
                                                      passenger of Defendant Martinez’ vehicle and as a result thereof, the Plaintiff did
                                                      suffer the following past, present, and future loss and damage:

                                                      a)        bodily injury;

                                                      b)        pain and suffering;

                                                      c)        mental suffering;

                                                      d)        medical expenses;

                                                      e)        loss of earnings and injury to earning capacity; and,

                                                      f)        disability or loss of normal life.


                                                      WHEREFORE, the Plaintiff, Amy Broucek, prays for judgment against the Defendant,
                                             Lyft, Inc., in an amount in excess of FIFTY THOUSAND DOLLARS ($50,000.00) plus costs.


                                                                                      COUNT VIII
                                                                          BROUCEK v. LYFT – negligent retention

                                             46.      Plaintiff Broucek hereby adopts and re-alleges paragraphs 1-15 as though fully set forth
                                                      herein.


                                             47.      At said time and place, Defendant Martinez was an employee and/or agent of
                                                      Defendant Lyft and was acting within the scope of his employment and/or agency with
                                                      Defendant Lyft and with Defendant Lyft’s permission.


                                                                                                 13
                                                   Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 14 of 85 PageID #:23




                                             48.      At all times relevant, Defendant Lyft knew or should have known that Defendant
                                                      Martinez was unfit to operate a motor vehicle while transporting passengers
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                                      specifically because Defendant Lyft knew or should have known that Defendant
                                                      Martinez was operating a motor vehicle and transporting passengers while a television
                                                      receiver, a video monitor, a television or video screen, or any other similar means of
                                                      visually displaying a television broadcast or video signal that produces entertainment
                                                      or business applications was operating and was located in the motor vehicle at any
                                                      point forward of the back of the driver's seat, or was operating and visible to Defendant
                                                      Martinez while driving the motor vehicle in violation of 625 ILCS 5/12-604.1(a), and
                                                      while Defendant Martinez was acting within the scope of his employment and/or
                                                      agency with Defendant Lyft.


                                             49.      As direct and proximate result of Defendant Martinez’s said unfitness to operate a
                                                      motor vehicle while transporting passengers, Defendant Martinez, did violently collide
                                                      with Defendant Akhter’s vehicle while Plaintiff Broucek was a passenger of Defendant
                                                      Martinez’ vehicle and as a result thereof, the Plaintiff did suffer the following past,
                                                      present, and future loss and damage:


                                                      a)     bodily injury;

                                                      b)     pain and suffering;

                                                      c)     mental suffering;

                                                      d)     medical expenses;

                                                      e)     loss of earnings and injury to earning capacity; and,

                                                      f)     disability or loss of normal life.



                                                      WHEREFORE, the Plaintiff, Amy Broucek, prays for judgment against the Defendant,
                                             Lyft, Inc., in an amount in excess of FIFTY THOUSAND DOLLARS ($50,000.00) plus costs.




                                                                                              14
                                                   Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 15 of 85 PageID #:24




                                                                                 COUNT IX
                                                                MUCZYNSKI v. LYFT ILLINOIS -respondeat superior
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                             50.      The Plaintiff Muczynski hereby adopts and re-alleges paragraphs 1-15 as though fully
                                                      set forth herein.


                                             51.      At said time and place, Defendant Martinez was an employee and/or agent of
                                                      Defendant Lyft Illinois and was acting within the scope of his employment and/or
                                                      agency with Defendant Lyft Illinois.

                                             52.      At said time and place, Defendant, Lyft Illinois, by and through its agent and/or
                                                      employee Martinez, had a duty to own, operate, maintain, and/or control its motor
                                                      vehicle in a manner so as not to negligently cause injury to persons lawfully on the
                                                      public way, including the Plaintiff Muczynski.

                                             53.      Notwithstanding the foregoing duty, Defendant Lyft Illinois, by and through its agent
                                                      and/or employee Defendant Martinez, did own, operate, maintain, and/or control its
                                                      motor vehicle in a dangerous and negligent manner in one or more of the following
                                                      ways:

                                                      a)      failed to slow or stop when danger to the Plaintiff was imminent;

                                                      b)      operated a motor vehicle at a speed too great for conditions prevailing;

                                                      c)      operated a motor vehicle at a speed greater than what was reasonable and
                                                              proper for the conditions then and there existing so as to endanger the Plaintiff
                                                              and others in violation of 625 ILCS 5/1-601;

                                                      d)      failed to keep a proper lookout;

                                                      e)      operated a motor vehicle while distracted;

                                                      f)      operated a motor vehicle while a television receiver, a video monitor, a
                                                              television or video screen, or any other similar means of visually displaying a
                                                              television broadcast or video signal that produces entertainment or business
                                                              applications was operating and was located in the motor vehicle at any point
                                                              forward of the back of the driver's seat, or was operating and visible to the
                                                              driver while driving the motor vehicle in violation of 625 ILCS 5/12-604.1(a);


                                                                                             15
                                                   Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 16 of 85 PageID #:25




                                                      g)     failed to react in an appropriate manner to avoid striking Defendant Akhter’s
                                                             vehicle while Plaintiff was Defendant Martinez’s passenger;
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                                      l)     struck Defendant Akhter’s vehicle while the Plaintiff was Defendant Martinez’s
                                                             passenger; and,

                                                      h)     was otherwise careless or negligent.


                                             54.      As direct and proximate result of one or more of the foregoing acts of negligence,
                                                      Defendant Lyft Illinois, by and through its agent and/or employee Defendant
                                                      Martinez, did violently collide with Defendant Akhter’s vehicle while Plaintiff
                                                      Muczynski was a passenger of Defendant Martinez’ vehicle and as a result thereof, the
                                                      Plaintiff did suffer the following past, present, and future loss and damage:

                                                      a)     bodily injury;

                                                      b)     pain and suffering;

                                                      c)     mental suffering;

                                                      d)     medical expenses;

                                                      e)     loss of earnings and injury to earning capacity; and,

                                                      f)     disability or loss of normal life.


                                                      WHEREFORE, the Plaintiff, David Muczynski, prays for judgment against the
                                             Defendant, Lyft Illinois, Inc., in an amount in excess of FIFTY THOUSAND DOLLARS
                                             ($50,000.00) plus costs.


                                                                                 COUNT X
                                                                MUCZYNSKI v. LYFT ILLINOIS – negligent retention

                                             55.      Plaintiff Muczynski hereby adopts and re-alleges paragraphs 1-15 as though fully set
                                                      forth herein.


                                             56.      At said time and place, Defendant Martinez was an employee and/or agent of
                                                      Defendant Lyft Illinois and was acting within the scope of his employment and/or
                                                      agency with Defendant Lyft Illinois and with Defendant Lyft Illinois’ permission.

                                                                                              16
                                                   Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 17 of 85 PageID #:26




                                             57.      At all times relevant, Defendant Lyft Illinois knew or should have known that
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                                      Defendant Martinez was unfit to operate a motor vehicle while transporting
                                                      passengers specifically because Defendant Lyft Illinois knew or should have known
                                                      that Defendant Martinez was operating a motor vehicle and transporting passengers
                                                      while a television receiver, a video monitor, a television or video screen, or any other
                                                      similar means of visually displaying a television broadcast or video signal that
                                                      produces entertainment or business applications was operating and was located in the
                                                      motor vehicle at any point forward of the back of the driver's seat, or was operating
                                                      and visible to Defendant Martinez while driving the motor vehicle in violation of 625
                                                      ILCS 5/12-604.1(a), and while Defendant Martinez was acting within the scope of his
                                                      employment and/or agency with Defendant Lyft Illinois.


                                             58.      As direct and proximate result of Defendant Martinez’s said unfitness to operate a
                                                      motor vehicle while transporting passengers, Defendant Martinez, did violently collide
                                                      with Defendant Akhter’s vehicle while Plaintiff Muczynski was a passenger of
                                                      Defendant Martinez’ vehicle and as a result thereof, the Plaintiff did suffer the
                                                      following past, present, and future loss and damage:


                                                      a)     bodily injury;

                                                      b)     pain and suffering;

                                                      c)     mental suffering;

                                                      d)     medical expenses;

                                                      e)     loss of earnings and injury to earning capacity; and,

                                                      f)     disability or loss of normal life.



                                                      WHEREFORE, the Plaintiff, David Muczynski, prays for judgment against the
                                             Defendant, Lyft Illinois, Inc., in an amount in excess of FIFTY THOUSAND DOLLARS
                                             ($50,000.00) plus costs.


                                                                                              17
                                                   Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 18 of 85 PageID #:27




                                                                                  COUNT XI
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                                                 BROUCEK v. LYFT ILLINOIS – respondeat superior

                                             59.      The Plaintiff Broucek hereby adopts and re-alleges paragraphs 1-15 as though fully set
                                                      forth herein.


                                             60.      At said time and place, Defendant Martinez was an employee and/or agent of
                                                      Defendant Lyft Illinois and was acting within the scope of his employment and/or
                                                      agency with Defendant Lyft Illinois.

                                             61.      At said time and place, Defendant, Lyft Illinois, by and through its agent and/or
                                                      employee Martinez, had a duty to own, operate, maintain, and/or control its motor
                                                      vehicle in a manner so as not to negligently cause injury to persons lawfully on the
                                                      public way, including the Plaintiff Broucek.

                                             62.      Notwithstanding the foregoing duty, Defendant Lyft Illinois, by and through its agent
                                                      and/or employee Defendant Martinez, did own, operate, maintain, and/or control its
                                                      motor vehicle in a dangerous and negligent manner in one or more of the following
                                                      ways:

                                                      a)      failed to slow or stop when danger to the Plaintiff was imminent;

                                                      b)      operated a motor vehicle at a speed too great for conditions prevailing;

                                                      c)      operated a motor vehicle at a speed greater than what was reasonable and
                                                              proper for the conditions then and there existing so as to endanger the Plaintiff
                                                              and others in violation of 625 ILCS 5/1-601;

                                                      d)      failed to keep a proper lookout;

                                                      e)      operated a motor vehicle while distracted;

                                                      f)      operated a motor vehicle while a television receiver, a video monitor, a
                                                              television or video screen, or any other similar means of visually displaying a
                                                              television broadcast or video signal that produces entertainment or business
                                                              applications was operating and was located in the motor vehicle at any point
                                                              forward of the back of the driver's seat, or was operating and visible to the
                                                              driver while driving the motor vehicle in violation of 625 ILCS 5/12-604.1(a);

                                                                                             18
                                                   Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 19 of 85 PageID #:28




                                                      g)        failed to react in an appropriate manner to avoid striking Defendant Akhter’s
                                                                vehicle while Plaintiff was Defendant Martinez’s passenger;
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                                      m)        struck Defendant Akhter’s vehicle while the Plaintiff was Defendant Martinez’s
                                                                passenger; and,

                                                      h)        was otherwise careless or negligent.


                                             63.      As direct and proximate result of one or more of the foregoing acts of negligence,
                                                      Defendant Lyft Illinois, by and through its agent and/or employee Defendant
                                                      Martinez, did violently collide with Defendant Akhter’s vehicle while Plaintiff Broucek
                                                      was a passenger of Defendant Martinez’ vehicle and as a result thereof, the Plaintiff
                                                      did suffer the following past, present, and future loss and damage:

                                                      a)        bodily injury;

                                                      b)        pain and suffering;

                                                      c)        mental suffering;

                                                      d)        medical expenses;

                                                      e)        loss of earnings and injury to earning capacity; and,

                                                      f)        disability or loss of normal life.


                                                      WHEREFORE, the Plaintiff, Amy Broucek, prays for judgment against the Defendant,
                                             Lyft Illinois, Inc., in an amount in excess of FIFTY THOUSAND DOLLARS ($50,000.00) plus
                                             costs.


                                                                                    COUNT XII
                                                                    BROUCEK v. LYFT ILLINOIS – negligent retention

                                             64.      Plaintiff Broucek hereby adopts and re-alleges paragraphs 1-15 as though fully set forth
                                                      herein.


                                             65.      At said time and place, Defendant Martinez was an employee and/or agent of
                                                      Defendant Lyft Illinois and was acting within the scope of his employment and/or
                                                      agency with Defendant Lyft Illinois and with Defendant Lyft Illinois’ permission.
                                                                                                 19
                                                   Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 20 of 85 PageID #:29
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                             66.      At all times relevant, Defendant Lyft Illinois knew or should have known that
                                                      Defendant Martinez was unfit to operate a motor vehicle while transporting
                                                      passengers specifically because Defendant Lyft Illinois knew or should have known
                                                      that Defendant Martinez was operating a motor vehicle and transporting passengers
                                                      while a television receiver, a video monitor, a television or video screen, or any other
                                                      similar means of visually displaying a television broadcast or video signal that
                                                      produces entertainment or business applications was operating and was located in the
                                                      motor vehicle at any point forward of the back of the driver's seat, or was operating
                                                      and visible to Defendant Martinez while driving the motor vehicle in violation of 625
                                                      ILCS 5/12-604.1(a), and while Defendant Martinez was acting within the scope of his
                                                      employment and/or agency with Defendant Lyft Illinois.


                                             67.      As direct and proximate result of Defendant Martinez’s said unfitness to operate a
                                                      motor vehicle while transporting passengers, Defendant Martinez, did violently collide
                                                      with Defendant Akhter’s vehicle while Plaintiff Broucek was a passenger of Defendant
                                                      Martinez’ vehicle and as a result thereof, the Plaintiff did suffer the following past,
                                                      present, and future loss and damage:


                                                      a)     bodily injury;

                                                      b)     pain and suffering;

                                                      c)     mental suffering;

                                                      d)     medical expenses;

                                                      e)     loss of earnings and injury to earning capacity; and,

                                                      f)     disability or loss of normal life.

                                                      WHEREFORE, the Plaintiff, Amy Broucek, prays for judgment against the Defendant,
                                             Lyft Illinois, Inc., in an amount in excess of FIFTY THOUSAND DOLLARS ($50,000.00) plus
                                             costs.

                                                                                              20
                                                   Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 21 of 85 PageID #:30




                                                                               COUNT XIII
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                                             MUCZYNSKI v. HERTZ VEHICLES – respondeat superior

                                             68.      The Plaintiff Muczynski hereby adopts and re-alleges paragraphs 1-15 as though fully
                                                      set forth herein.


                                             69.      At said time and place, Defendant Martinez was an employee and/or agent of
                                                      Defendant Hertz Vehicles and was acting within the scope of his employment and/or
                                                      agency with Defendant Hertz Vehicles.

                                             70.      At said time and place, Defendant, Hertz Vehicles, by and through its agent and/or
                                                      employee Martinez, had a duty to own, operate, maintain, and/or control its motor
                                                      vehicle in a manner so as not to negligently cause injury to persons lawfully on the
                                                      public way, including the Plaintiff Muczynski.

                                             71.      Notwithstanding the foregoing duty, Defendant Hertz Vehicles, by and through its
                                                      agent and/or employee Defendant Martinez, did own, operate, maintain, and/or
                                                      control its motor vehicle in a dangerous and negligent manner in one or more of the
                                                      following ways:

                                                      a)     failed to slow or stop when danger to the Plaintiff was imminent;

                                                      b)     operated a motor vehicle at a speed too great for conditions prevailing;

                                                      c)     operated a motor vehicle at a speed greater than what was reasonable and
                                                             proper for the conditions then and there existing so as to endanger the Plaintiff
                                                             and others in violation of 625 ILCS 5/1-601;

                                                      d)     failed to keep a proper lookout;

                                                      e)     operated a motor vehicle while distracted;

                                                      f)     operated a motor vehicle while a television receiver, a video monitor, a
                                                             television or video screen, or any other similar means of visually displaying a
                                                             television broadcast or video signal that produces entertainment or business
                                                             applications was operating and was located in the motor vehicle at any point
                                                             forward of the back of the driver's seat, or was operating and visible to the
                                                             driver while driving the motor vehicle in violation of 625 ILCS 5/12-604.1(a);

                                                                                            21
                                                   Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 22 of 85 PageID #:31




                                                      g)     failed to react in an appropriate manner to avoid striking Defendant Akhter’s
                                                             vehicle while Plaintiff was Defendant Martinez’s passenger;
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                                      n)     struck Defendant Akhter’s vehicle while the Plaintiff was Defendant Martinez’s
                                                             passenger; and,

                                                      h)     was otherwise careless or negligent.


                                             72.      As direct and proximate result of one or more of the foregoing acts of negligence,
                                                      Defendant Hertz Vehicles, by and through its agent and/or employee Defendant
                                                      Martinez, did violently collide with Defendant Akhter’s vehicle while Plaintiff
                                                      Muczynski was a passenger of Defendant Martinez’ vehicle and as a result thereof, the
                                                      Plaintiff did suffer the following past, present, and future loss and damage:

                                                      a)     bodily injury;

                                                      b)     pain and suffering;

                                                      c)     mental suffering;

                                                      d)     medical expenses;

                                                      e)     loss of earnings and injury to earning capacity; and,

                                                      f)     disability or loss of normal life.


                                             WHEREFORE, the Plaintiff, David Muczynski, prays for judgment against the Defendant,
                                             Hertz Vehicles LLC, in an amount in excess of FIFTY THOUSAND DOLLARS ($50,000.00)
                                             plus costs.
                                                                               COUNT XIV
                                                              MUCZYNSKI v. HERTZ VEHICLES – negligent retention

                                             73.      Plaintiff Muczynski hereby adopts and re-alleges paragraphs 1-15 as though fully set
                                                      forth herein.


                                             74.      At said time and place, Defendant Martinez was an employee and/or agent of
                                                      Defendant Hertz Vehicles and was acting within the scope of his employment and/or
                                                      agency with Defendant Hertz Vehicles and with Defendant Hertz Vehicles’ permission.



                                                                                              22
                                                   Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 23 of 85 PageID #:32




                                             75.      At all times relevant, Defendant Hertz Vehicles knew or should have known that
                                                      Defendant Martinez was unfit to operate a motor vehicle while transporting
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                                      passengers specifically because Defendant Hertz Vehicles knew or should have known
                                                      that Defendant Martinez was operating a motor vehicle and transporting passengers
                                                      while a television receiver, a video monitor, a television or video screen, or any other
                                                      similar means of visually displaying a television broadcast or video signal that
                                                      produces entertainment or business applications was operating and was located in the
                                                      motor vehicle at any point forward of the back of the driver's seat, or was operating
                                                      and visible to Defendant Martinez while driving the motor vehicle in violation of 625
                                                      ILCS 5/12-604.1(a), and while Defendant Martinez was acting within the scope of his
                                                      employment and/or agency with Defendant Hertz Vehicles.


                                             76.      As direct and proximate result of Defendant Martinez’s said unfitness to operate a
                                                      motor vehicle while transporting passengers, Defendant Martinez, did violently collide
                                                      with Defendant Akhter’s vehicle while Plaintiff Muczynski was a passenger of
                                                      Defendant Martinez’ vehicle and as a result thereof, the Plaintiff did suffer the
                                                      following past, present, and future loss and damage:


                                                      a)     bodily injury;

                                                      b)     pain and suffering;

                                                      c)     mental suffering;

                                                      d)     medical expenses;

                                                      e)     loss of earnings and injury to earning capacity; and,

                                                      f)     disability or loss of normal life.



                                                      WHEREFORE, the Plaintiff, David Muczynski, prays for judgment against the
                                             Defendant, Hertz Vehicles LLC, in an amount in excess of FIFTY THOUSAND DOLLARS
                                             ($50,000.00) plus costs.




                                                                                              23
                                                   Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 24 of 85 PageID #:33




                                                                               COUNT XV
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                                            MUCZYNSKI v. HERTZ VEHICLES – negligent entrustment

                                             77.      Plaintiff Muczynski hereby adopts and re-alleges paragraphs 1-15 as though fully set
                                                      forth herein.


                                             78.      At all times relevant, Defendant Hertz Vehicles owned the vehicle being operated by
                                                      Defendant Martinez.

                                             79.      At all times relevant, Defendant Hertz Vehicles entrusted its vehicle to Defendant
                                                      Martinez and gave him express or implied permission to operate its vehicle to
                                                      transport passengers.

                                             80.      At all times relevant, Defendant Hertz Vehicles knew or should have known that
                                                      Defendant Martinez intended or was likely to operate its vehicle in such a manner as
                                                      to create an unreasonable risk of harm to others including the Plaintiff, specifically
                                                      because Defendant Hertz Vehicles knew or should have known that Defendant
                                                      Martinez was operating or was likely to operate its motor vehicle to transport
                                                      passengers while a television receiver, a video monitor, a television or video screen, or
                                                      any other similar means of visually displaying a television broadcast or video signal
                                                      that produces entertainment or business applications was operating and was located
                                                      in the motor vehicle at any point forward of the back of the driver's seat, or was
                                                      operating and visible to Defendant Martinez while driving the motor vehicle in
                                                      violation of 625 ILCS 5/12-604.1(a).


                                             81.      As direct and proximate result of Defendant Hertz Vehicles’ said entrustment of its
                                                      vehicle to Defendant Martinez, Plaintiff Muczynski did suffer the following past,
                                                      present, and future loss and damage:


                                                      a)     bodily injury;

                                                      b)     pain and suffering;

                                                      c)     mental suffering;
                                                                                             24
                                                   Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 25 of 85 PageID #:34




                                                      d)     medical expenses;

                                                      e)     loss of earnings and injury to earning capacity; and,
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                                      f)     disability or loss of normal life.

                                                      WHEREFORE, the Plaintiff, David Muczynski, prays for judgment against the
                                             Defendant, Hertz Vehicles LLC, in an amount in excess of FIFTY THOUSAND DOLLARS
                                             ($50,000.00) plus costs.



                                                                               COUNT XVI
                                                              BROUCEK v. HERTZ VEHICLES – respondeat superior

                                             82.      The Plaintiff Broucek hereby adopts and re-alleges paragraphs 1-15 as though fully set
                                                      forth herein.


                                             83.      At said time and place, Defendant Martinez was an employee and/or agent of
                                                      Defendant Hertz Vehicles and was acting within the scope of his employment and/or
                                                      agency with Defendant Hertz Vehicles.

                                             84.      At said time and place, Defendant, Hertz Vehicles, by and through its agent and/or
                                                      employee Martinez, had a duty to own, operate, maintain, and/or control its motor
                                                      vehicle in a manner so as not to negligently cause injury to persons lawfully on the
                                                      public way, including the Plaintiff Broucek.

                                             85.      Notwithstanding the foregoing duty, Defendant Hertz Vehicles, by and through its
                                                      agent and/or employee Defendant Martinez, did own, operate, maintain, and/or
                                                      control its motor vehicle in a dangerous and negligent manner in one or more of the
                                                      following ways:

                                                      a)     failed to slow or stop when danger to the Plaintiff was imminent;

                                                      b)     operated a motor vehicle at a speed too great for conditions prevailing;

                                                      c)     operated a motor vehicle at a speed greater than what was reasonable and
                                                             proper for the conditions then and there existing so as to endanger the Plaintiff
                                                             and others in violation of 625 ILCS 5/1-601;

                                                                                              25
                                                   Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 26 of 85 PageID #:35




                                                      d)     failed to keep a proper lookout;

                                                      e)     operated a motor vehicle while distracted;
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                                      f)     operated a motor vehicle while a television receiver, a video monitor, a
                                                             television or video screen, or any other similar means of visually displaying a
                                                             television broadcast or video signal that produces entertainment or business
                                                             applications was operating and was located in the motor vehicle at any point
                                                             forward of the back of the driver's seat, or was operating and visible to the
                                                             driver while driving the motor vehicle in violation of 625 ILCS 5/12-604.1(a);

                                                      g)     failed to react in an appropriate manner to avoid striking Defendant Akhter’s
                                                             vehicle while Plaintiff was Defendant Martinez’s passenger;

                                                      o)     struck Defendant Akhter’s vehicle while the Plaintiff was Defendant Martinez’s
                                                             passenger; and,

                                                      h)     was otherwise careless or negligent.


                                             86.      As direct and proximate result of one or more of the foregoing acts of negligence,
                                                      Defendant Hertz Vehicles, by and through its agent and/or employee Defendant
                                                      Martinez, did violently collide with Defendant Akhter’s vehicle while Plaintiff Broucek
                                                      was a passenger of Defendant Martinez’ vehicle and as a result thereof, the Plaintiff
                                                      did suffer the following past, present, and future loss and damage:

                                                      a)     bodily injury;

                                                      b)     pain and suffering;

                                                      c)     mental suffering;

                                                      d)     medical expenses;

                                                      e)     loss of earnings and injury to earning capacity; and,

                                                      f)     disability or loss of normal life.


                                                      WHEREFORE, the Plaintiff, Amy Broucek, prays for judgment against the
                                             Defendant, Hertz Vehicles LLC, in an amount in excess of FIFTY THOUSAND DOLLARS
                                             ($50,000.00) plus costs.




                                                                                              26
                                                   Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 27 of 85 PageID #:36




                                                                                  COUNT XVII
                                                                  BROUCEK v. HERTZ VEHICLES – negligent retention
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                             87.      Plaintiff Broucek hereby adopts and re-alleges paragraphs 1-15 as though fully set forth
                                                      herein.


                                             88.      At said time and place, Defendant Martinez was an employee and/or agent of
                                                      Defendant Hertz Vehicles Illinois and was acting within the scope of his employment
                                                      and/or agency with Defendant Hertz Vehicles and with Defendant Hertz Vehicles’
                                                      permission.

                                             89.      At all times relevant, Defendant Hertz Vehicles knew or should have known that
                                                      Defendant Martinez was unfit to operate a motor vehicle while transporting
                                                      passengers specifically because Defendant Hertz Vehicles knew or should have known
                                                      that Defendant Martinez was operating a motor vehicle and transporting passengers
                                                      while a television receiver, a video monitor, a television or video screen, or any other
                                                      similar means of visually displaying a television broadcast or video signal that
                                                      produces entertainment or business applications was operating and was located in the
                                                      motor vehicle at any point forward of the back of the driver's seat, or was operating
                                                      and visible to Defendant Martinez while driving the motor vehicle in violation of 625
                                                      ILCS 5/12-604.1(a), and while Defendant Martinez was acting within the scope of his
                                                      employment and/or agency with Defendant Hertz Vehicles.


                                             90.      As direct and proximate result of Defendant Martinez’s said unfitness to operate a
                                                      motor vehicle while transporting passengers, Defendant Martinez, did violently collide
                                                      with Defendant Akhter’s vehicle while Plaintiff Broucek was a passenger of Defendant
                                                      Martinez’ vehicle and as a result thereof, the Plaintiff did suffer the following past,
                                                      present, and future loss and damage:


                                                      a)        bodily injury;

                                                      b)        pain and suffering;

                                                      c)        mental suffering;

                                                                                             27
                                                   Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 28 of 85 PageID #:37




                                                      d)        medical expenses;

                                                      e)        loss of earnings and injury to earning capacity; and,
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                                      f)        disability or loss of normal life.

                                                      WHEREFORE, the Plaintiff, Amy Broucek, prays for judgment against the Defendant,
                                             Hertz Vehicles LLC, in an amount in excess of FIFTY THOUSAND DOLLARS ($50,000.00)
                                             plus costs.
                                                                                 COUNT XVIII
                                                                BROUCEK v. HERTZ VEHICLES– negligent entrustment


                                             91.      Plaintiff Broucek hereby adopts and re-alleges paragraphs 1-15 as though fully set forth
                                                      herein.


                                             92.      At all times relevant, Defendant Hertz Vehicles owned the vehicle being operated by
                                                      Defendant Martinez.

                                             93.      At all times relevant, Defendant Hertz Vehicles entrusted its vehicle to Defendant
                                                      Martinez and gave him express or implied permission to operate its vehicle to
                                                      transport passengers.

                                             94.      At all times relevant, Defendant Hertz Vehicles knew or should have known that
                                                      Defendant Martinez intended or was likely to operate its vehicle in such a manner as
                                                      to create an unreasonable risk of harm to others including the Plaintiff, specifically
                                                      because Defendant Hertz Vehicles knew or should have known that Defendant
                                                      Martinez was operating or was likely to operate its motor vehicle to transport
                                                      passengers while a television receiver, a video monitor, a television or video screen, or
                                                      any other similar means of visually displaying a television broadcast or video signal
                                                      that produces entertainment or business applications was operating and was located
                                                      in the motor vehicle at any point forward of the back of the driver's seat, or was
                                                      operating and visible to Defendant Martinez while driving the motor vehicle in
                                                      violation of 625 ILCS 5/12-604.1(a).


                                             95.      As direct and proximate result of Defendant Hertz Vehicles’ said entrustment of its
                                                                                          28
                                                   Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 29 of 85 PageID #:38




                                                      vehicle to Defendant Martinez, Plaintiff Broucek did suffer the following past, present,
                                                      and future loss and damage:
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                                      a)     bodily injury;

                                                      b)     pain and suffering;

                                                      c)     mental suffering;

                                                      d)     medical expenses;

                                                      e)     loss of earnings and injury to earning capacity; and,

                                                      f)     disability or loss of normal life.

                                                      WHEREFORE, the Plaintiff, Amy Broucek, prays for judgment against the Defendant,
                                             Hertz Vehicles LLC, in an amount in excess of FIFTY THOUSAND DOLLARS ($50,000.00)
                                             plus costs.
                                                                                COUNT XIX
                                                             MUCZYNSKI v. HERTZ FINANCING – respondeat superior

                                             96.      The Plaintiff Muczynski hereby adopts and re-alleges paragraphs 1-15 as though fully
                                                      set forth herein.


                                             97.      At said time and place, Defendant Martinez was an employee and/or agent of
                                                      Defendant Hertz Financing and was acting within the scope of his employment and/or
                                                      agency with Defendant Hertz Financing.

                                             98.      At said time and place, Defendant, Hertz Financing, by and through its agent and/or
                                                      employee Martinez, had a duty to own, operate, maintain, and/or control its motor
                                                      vehicle in a manner so as not to negligently cause injury to persons lawfully on the
                                                      public way, including the Plaintiff Muczynski.

                                             99.      Notwithstanding the foregoing duty, Defendant Hertz Financing, by and through its
                                                      agent and/or employee Defendant Martinez, did own, operate, maintain, and/or
                                                      control its motor vehicle in a dangerous and negligent manner in one or more of the
                                                      following ways:

                                                                                              29
                                               Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 30 of 85 PageID #:39




                                                    a)     failed to slow or stop when danger to the Plaintiff was imminent;
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                                    b)     operated a motor vehicle at a speed too great for conditions prevailing;

                                                    c)     operated a motor vehicle at a speed greater than what was reasonable and
                                                           proper for the conditions then and there existing so as to endanger the Plaintiff
                                                           and others in violation of 625 ILCS 5/1-601;

                                                    d)     failed to keep a proper lookout;

                                                    e)     operated a motor vehicle while distracted;

                                                    f)     operated a motor vehicle while a television receiver, a video monitor, a
                                                           television or video screen, or any other similar means of visually displaying a
                                                           television broadcast or video signal that produces entertainment or business
                                                           applications was operating and was located in the motor vehicle at any point
                                                           forward of the back of the driver's seat, or was operating and visible to the
                                                           driver while driving the motor vehicle in violation of 625 ILCS 5/12-604.1(a);

                                                    g)     failed to react in an appropriate manner to avoid striking Defendant Akhter’s
                                                           vehicle while Plaintiff was Defendant Martinez’s passenger;

                                                    p)     struck Defendant Akhter’s vehicle while the Plaintiff was Defendant Martinez’s
                                                           passenger; and,

                                                    h)     was otherwise careless or negligent.


                                             100.   As direct and proximate result of one or more of the foregoing acts of negligence,
                                                    Defendant Hertz Financing, by and through its agent and/or employee Defendant
                                                    Martinez, did violently collide with Defendant Akhter’s vehicle while Plaintiff
                                                    Muczynski was a passenger of Defendant Martinez’ vehicle and as a result thereof, the
                                                    Plaintiff did suffer the following past, present, and future loss and damage:

                                                    a)     bodily injury;

                                                    b)     pain and suffering;

                                                    c)     mental suffering;

                                                    d)     medical expenses;

                                                    e)     loss of earnings and injury to earning capacity; and,

                                                    f)     disability or loss of normal life.

                                                                                            30
                                                Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 31 of 85 PageID #:40




                                             WHEREFORE, the Plaintiff, David Muczynski, prays for judgment against the Defendant,
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                             Hertz Vehicle Financing LLC, in an amount in excess of FIFTY THOUSAND DOLLARS
                                             ($50,000.00) plus costs.
                                                                             COUNT XX
                                                           MUCZYNSKI v. HERTZ FINANCING – negligent retention

                                             101.   Plaintiff Muczynski hereby adopts and re-alleges paragraphs 1-15 as though fully set
                                                    forth herein.


                                             102.   At said time and place, Defendant Martinez was an employee and/or agent of
                                                    Defendant Hertz Financing and was acting within the scope of his employment and/or
                                                    agency with Defendant Hertz Financing and with Defendant Hertz Financing’s
                                                    permission.

                                             103.   At all times relevant, Defendant Hertz Financing knew or should have known that
                                                    Defendant Martinez was unfit to operate a motor vehicle while transporting
                                                    passengers specifically because Defendant Hertz Financing knew or should have
                                                    known that Defendant Martinez was operating a motor vehicle and transporting
                                                    passengers while a television receiver, a video monitor, a television or video screen, or
                                                    any other similar means of visually displaying a television broadcast or video signal
                                                    that produces entertainment or business applications was operating and was located
                                                    in the motor vehicle at any point forward of the back of the driver's seat, or was
                                                    operating and visible to Defendant Martinez while driving the motor vehicle in
                                                    violation of 625 ILCS 5/12-604.1(a), and while Defendant Martinez was acting within
                                                    the scope of his employment and/or agency with Defendant Hertz Financing.


                                             104.   As direct and proximate result of Defendant Martinez’s said unfitness to operate a
                                                    motor vehicle while transporting passengers, Defendant Martinez, did violently collide
                                                    with Defendant Akhter’s vehicle while Plaintiff Muczynski was a passenger of
                                                    Defendant Martinez’ vehicle and as a result thereof, the Plaintiff did suffer the
                                                    following past, present, and future loss and damage:



                                                                                           31
                                               Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 32 of 85 PageID #:41




                                                    a)     bodily injury;

                                                    b)     pain and suffering;
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                                    c)     mental suffering;

                                                    d)     medical expenses;

                                                    e)     loss of earnings and injury to earning capacity; and,

                                                    f)     disability or loss of normal life.



                                                    WHEREFORE, the Plaintiff, David Muczynski, prays for judgment against the
                                             Defendant, Hertz Vehicle Financing LLC, in an amount in excess of FIFTY THOUSAND
                                             DOLLARS ($50,000.00) plus costs.
                                                                              COUNT XXI
                                                          MUCZYNSKI v. HERTZ FINANCING – negligent entrustment

                                             105.   Plaintiff Muczynski hereby adopts and re-alleges paragraphs 1-15 as though fully set
                                                    forth herein.


                                             106.   At all times relevant, Defendant Hertz Financing owned the vehicle being operated by
                                                    Defendant Martinez.

                                             107.   At all times relevant, Defendant Hertz Financing entrusted its vehicle to Defendant
                                                    Martinez and gave him express or implied permission to operate its vehicle to
                                                    transport passengers.

                                             108.   At all times relevant, Defendant Hertz Financing knew or should have known that
                                                    Defendant Martinez intended or was likely to operate its vehicle in such a manner as
                                                    to create an unreasonable risk of harm to others including the Plaintiff, specifically
                                                    because Defendant Hertz Financing knew or should have known that Defendant
                                                    Martinez was operating or was likely to operate its motor vehicle to transport
                                                    passengers while a television receiver, a video monitor, a television or video screen, or
                                                    any other similar means of visually displaying a television broadcast or video signal
                                                    that produces entertainment or business applications was operating and was located
                                                                                            32
                                               Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 33 of 85 PageID #:42




                                                    in the motor vehicle at any point forward of the back of the driver's seat, or was
                                                    operating and visible to Defendant Martinez while driving the motor vehicle in
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                                    violation of 625 ILCS 5/12-604.1(a).


                                             109.   As direct and proximate result of Defendant Hertz Financing’s said entrustment of its
                                                    vehicle to Defendant Martinez, Plaintiff Muczynski did suffer the following past,
                                                    present, and future loss and damage:


                                                    a)     bodily injury;

                                                    b)     pain and suffering;

                                                    c)     mental suffering;

                                                    d)     medical expenses;

                                                    e)     loss of earnings and injury to earning capacity; and,

                                                    f)     disability or loss of normal life.

                                                    WHEREFORE, the Plaintiff, David Muczynski, prays for judgment against the
                                             Defendant, Hertz Vehicle Financing LLC, in an amount in excess of FIFTY THOUSAND
                                             DOLLARS ($50,000.00) plus costs.
                                                                             COUNT XXII
                                                            BROUCEK v. HERTZ FINANCING – respondeat superior

                                             110.   The Plaintiff Broucek hereby adopts and re-alleges paragraphs 1-15 as though fully set
                                                    forth herein.


                                             111.   At said time and place, Defendant Martinez was an employee and/or agent of
                                                    Defendant Hertz Financing and was acting within the scope of his employment and/or
                                                    agency with Defendant Hertz Financing.

                                             112.   At said time and place, Defendant, Hertz Financing, by and through its agent and/or
                                                    employee Martinez, had a duty to own, operate, maintain, and/or control its motor
                                                    vehicle in a manner so as not to negligently cause injury to persons lawfully on the
                                                    public way, including the Plaintiff Broucek.
                                                                                            33
                                               Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 34 of 85 PageID #:43




                                             113.   Notwithstanding the foregoing duty, Defendant Hertz Financing, by and through its
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                                    agent and/or employee Defendant Martinez, did own, operate, maintain, and/or
                                                    control its motor vehicle in a dangerous and negligent manner in one or more of the
                                                    following ways:

                                                    a)     failed to slow or stop when danger to the Plaintiff was imminent;

                                                    b)     operated a motor vehicle at a speed too great for conditions prevailing;

                                                    c)     operated a motor vehicle at a speed greater than what was reasonable and
                                                           proper for the conditions then and there existing so as to endanger the Plaintiff
                                                           and others in violation of 625 ILCS 5/1-601;

                                                    d)     failed to keep a proper lookout;

                                                    e)     operated a motor vehicle while distracted;

                                                    f)     operated a motor vehicle while a television receiver, a video monitor, a
                                                           television or video screen, or any other similar means of visually displaying a
                                                           television broadcast or video signal that produces entertainment or business
                                                           applications was operating and was located in the motor vehicle at any point
                                                           forward of the back of the driver's seat, or was operating and visible to the
                                                           driver while driving the motor vehicle in violation of 625 ILCS 5/12-604.1(a);

                                                    g)     failed to react in an appropriate manner to avoid striking Defendant Akhter’s
                                                           vehicle while Plaintiff was Defendant Martinez’s passenger;

                                                    q)     struck Defendant Akhter’s vehicle while the Plaintiff was Defendant Martinez’s
                                                           passenger; and,

                                                    h)     was otherwise careless or negligent.


                                             114.   As direct and proximate result of one or more of the foregoing acts of negligence,
                                                    Defendant Hertz Financing, by and through its agent and/or employee Defendant
                                                    Martinez, did violently collide with Defendant Akhter’s vehicle while Plaintiff Broucek
                                                    was a passenger of Defendant Martinez’ vehicle and as a result thereof, the Plaintiff
                                                    did suffer the following past, present, and future loss and damage:

                                                    a)     bodily injury;

                                                    b)     pain and suffering;

                                                                                          34
                                                Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 35 of 85 PageID #:44




                                                    c)        mental suffering;

                                                    d)        medical expenses;
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                                    e)        loss of earnings and injury to earning capacity; and,

                                                    f)        disability or loss of normal life.


                                                    WHEREFORE, the Plaintiff, Amy Broucek, prays for judgment against the Defendant,
                                             Hertz Vehicle Financing LLC, in an amount in excess of FIFTY THOUSAND DOLLARS
                                             ($50,000.00) plus costs.
                                                                               COUNT XXIII
                                                               BROUCEK v. HERTZ FINANCING – negligent retention

                                             115.   Plaintiff Broucek hereby adopts and re-alleges paragraphs 1-15 as though fully set forth
                                                    herein.


                                             116.   At said time and place, Defendant Martinez was an employee and/or agent of
                                                    Defendant Hertz Financing and was acting within the scope of his employment and/or
                                                    agency with Defendant Hertz Financing and with Defendant Hertz Financing’s
                                                    permission.

                                             117.   At all times relevant, Defendant Hertz Financing knew or should have known that
                                                    Defendant Martinez was unfit to operate a motor vehicle while transporting
                                                    passengers specifically because Defendant Hertz Financing knew or should have
                                                    known that Defendant Martinez was operating a motor vehicle and transporting
                                                    passengers while a television receiver, a video monitor, a television or video screen, or
                                                    any other similar means of visually displaying a television broadcast or video signal
                                                    that produces entertainment or business applications was operating and was located
                                                    in the motor vehicle at any point forward of the back of the driver's seat, or was
                                                    operating and visible to Defendant Martinez while driving the motor vehicle in
                                                    violation of 625 ILCS 5/12-604.1(a), and while Defendant Martinez was acting within
                                                    the scope of his employment and/or agency with Defendant Hertz Financing.


                                             118.   As direct and proximate result of Defendant Martinez’s said unfitness to operate a
                                                    motor vehicle while transporting passengers, Defendant Martinez, did violently collide
                                                                                          35
                                                Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 36 of 85 PageID #:45




                                                    with Defendant Akhter’s vehicle while Plaintiff Broucek was a passenger of Defendant
                                                    Martinez’ vehicle and as a result thereof, the Plaintiff did suffer the following past,
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                                    present, and future loss and damage:


                                                    a)        bodily injury;

                                                    b)        pain and suffering;

                                                    c)        mental suffering;

                                                    d)        medical expenses;

                                                    e)        loss of earnings and injury to earning capacity; and,

                                                    f)        disability or loss of normal life.



                                                    WHEREFORE, the Plaintiff, Amy Broucek, prays for judgment against the Defendant,
                                             Hertz Vehicle Financing LLC, in an amount in excess of FIFTY THOUSAND DOLLARS
                                             ($50,000.00) plus costs.
                                                                             COUNT XXIV
                                                           BROUCEK v. HERTZ FINANCING – negligent entrustment

                                             119.   Plaintiff Broucek hereby adopts and re-alleges paragraphs 1-15 as though fully set forth
                                                    herein.


                                             120.   At all times relevant, Defendant Hertz Financing owned the vehicle being operated by
                                                    Defendant Martinez.

                                             121.   At all times relevant, Defendant Hertz Financing entrusted its vehicle to Defendant
                                                    Martinez and gave him express or implied permission to operate its vehicle to
                                                    transport passengers.

                                             122.   At all times relevant, Defendant Hertz Financing knew or should have known that
                                                    Defendant Martinez intended or was likely to operate its vehicle in such a manner as
                                                    to create an unreasonable risk of harm to others including the Plaintiff, specifically
                                                    because Defendant Hertz Financing knew or should have known that Defendant

                                                                                               36
                                                Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 37 of 85 PageID #:46




                                                    Martinez was operating or was likely to operate its motor vehicle to transport
                                                    passengers while a television receiver, a video monitor, a television or video screen, or
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                                    any other similar means of visually displaying a television broadcast or video signal
                                                    that produces entertainment or business applications was operating and was located
                                                    in the motor vehicle at any point forward of the back of the driver's seat, or was
                                                    operating and visible to Defendant Martinez while driving the motor vehicle in
                                                    violation of 625 ILCS 5/12-604.1(a).


                                             123.   As direct and proximate result of Defendant Hertz Financing’s said entrustment of its
                                                    vehicle to Defendant Martinez, Plaintiff Broucek did suffer the following past, present,
                                                    and future loss and damage:


                                                    a)     bodily injury;

                                                    b)     pain and suffering;

                                                    c)     mental suffering;

                                                    d)     medical expenses;

                                                    e)     loss of earnings and injury to earning capacity; and,

                                                    f)     disability or loss of normal life.

                                                    WHEREFORE, the Plaintiff, Amy Broucek, prays for judgment against the Defendant,
                                             Hertz Vehicle Financing LLC, in an amount in excess of FIFTY THOUSAND DOLLARS
                                             ($50,000.00) plus costs.
                                                                              COUNT XXV
                                                              MUCZYNSKI v. HERTZ CORP – respondeat superior

                                             124.   The Plaintiff Muczynski hereby adopts and re-alleges paragraphs 1-15 as though fully
                                                    set forth herein.


                                             125.   At said time and place, Defendant Martinez was an employee and/or agent of
                                                    Defendant Hertz Corp and was acting within the scope of his employment and/or
                                                    agency with Defendant Hertz Corp.


                                                                                            37
                                               Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 38 of 85 PageID #:47




                                             126.   At said time and place, Defendant, Hertz Corp, by and through its agent and/or
                                                    employee Martinez, had a duty to own, operate, maintain, and/or control its motor
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                                    vehicle in a manner so as not to negligently cause injury to persons lawfully on the
                                                    public way, including the Plaintiff Muczynski.

                                             127.   Notwithstanding the foregoing duty, Defendant Hertz Corp, by and through its agent
                                                    and/or employee Defendant Martinez, did own, operate, maintain, and/or control its
                                                    motor vehicle in a dangerous and negligent manner in one or more of the following
                                                    ways:
                                                    a)      failed to slow or stop when danger to the Plaintiff was imminent;

                                                    b)      operated a motor vehicle at a speed too great for conditions prevailing;

                                                    c)      operated a motor vehicle at a speed greater than what was reasonable and
                                                            proper for the conditions then and there existing so as to endanger the Plaintiff
                                                            and others in violation of 625 ILCS 5/1-601;

                                                    d)      failed to keep a proper lookout;

                                                    e)      operated a motor vehicle while distracted;

                                                    f)      operated a motor vehicle while a television receiver, a video monitor, a
                                                            television or video screen, or any other similar means of visually displaying a
                                                            television broadcast or video signal that produces entertainment or business
                                                            applications was operating and was located in the motor vehicle at any point
                                                            forward of the back of the driver's seat, or was operating and visible to the
                                                            driver while driving the motor vehicle in violation of 625 ILCS 5/12-604.1(a);

                                                    g)      failed to react in an appropriate manner to avoid striking Defendant Akhter’s
                                                            vehicle while Plaintiff was Defendant Martinez’s passenger;

                                                    r)      struck Defendant Akhter’s vehicle while the Plaintiff was Defendant Martinez’s
                                                            passenger; and,

                                                    h)      was otherwise careless or negligent.

                                             128.   As direct and proximate result of one or more of the foregoing acts of negligence,
                                                    Defendant Hertz Corp, by and through its agent and/or employee Defendant Martinez,
                                                    did violently collide with Defendant Akhter’s vehicle while Plaintiff Muczynski was a
                                                    passenger of Defendant Martinez’ vehicle and as a result thereof, the Plaintiff did
                                                    suffer the following past, present, and future loss and damage:

                                                                                           38
                                                Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 39 of 85 PageID #:48




                                                    a)     bodily injury;

                                                    b)     pain and suffering;
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                                    c)     mental suffering;

                                                    d)     medical expenses;

                                                    e)     loss of earnings and injury to earning capacity; and,

                                                    f)     disability or loss of normal life.


                                                    WHEREFORE, the Plaintiff, David Muczynski, prays for judgment against the
                                             Defendant, The Hertz Corporation, in an amount in excess of FIFTY THOUSAND DOLLARS
                                             ($50,000.00) plus costs.
                                                                              COUNT XXVI
                                                               MUCZYNSKI v. HERTZ CORP – negligent retention

                                             129.   Plaintiff Muczynski hereby adopts and re-alleges paragraphs 1-15 as though fully set
                                                    forth herein.


                                             130.   At said time and place, Defendant Martinez was an employee and/or agent of
                                                    Defendant Hertz Corp and was acting within the scope of his employment and/or
                                                    agency with Defendant Hertz Corp and with Defendant Hertz Corp’s permission.

                                             131.   At all times relevant, Defendant Hertz Corp knew or should have known that
                                                    Defendant Martinez was unfit to operate a motor vehicle while transporting
                                                    passengers specifically because Defendant Hertz Corp knew or should have known
                                                    that Defendant Martinez was operating a motor vehicle and transporting passengers
                                                    while a television receiver, a video monitor, a television or video screen, or any other
                                                    similar means of visually displaying a television broadcast or video signal that
                                                    produces entertainment or business applications was operating and was located in the
                                                    motor vehicle at any point forward of the back of the driver's seat, or was operating
                                                    and visible to Defendant Martinez while driving the motor vehicle in violation of 625
                                                    ILCS 5/12-604.1(a), and while Defendant Martinez was acting within the scope of his
                                                    employment and/or agency with Defendant Hertz Corp.



                                                                                            39
                                                Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 40 of 85 PageID #:49




                                             132.   As direct and proximate result of Defendant Martinez’s said unfitness to operate a
                                                    motor vehicle while transporting passengers, Defendant Martinez, did violently collide
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                                    with Defendant Akhter’s vehicle while Plaintiff Muczynski was a passenger of
                                                    Defendant Martinez’ vehicle and as a result thereof, the Plaintiff did suffer the
                                                    following past, present, and future loss and damage:


                                                    a)     bodily injury;

                                                    b)     pain and suffering;

                                                    c)     mental suffering;

                                                    d)     medical expenses;

                                                    e)     loss of earnings and injury to earning capacity; and,

                                                    f)     disability or loss of normal life.



                                                    WHEREFORE, the Plaintiff, David Muczynski, prays for judgment against the
                                             Defendant, The Hertz Corporation, in an amount in excess of FIFTY THOUSAND DOLLARS
                                             ($50,000.00) plus costs.
                                                                             COUNT XXVII
                                                             MUCZYNSKI v. HERTZ CORP – negligent entrustment

                                             133.   Plaintiff Muczynski hereby adopts and re-alleges paragraphs 1-15 as though fully set
                                                    forth herein.


                                             134.   At all times relevant, Defendant Hertz Corp owned the vehicle being operated by
                                                    Defendant Martinez.

                                             135.   At all times relevant, Defendant Hertz Corp entrusted its vehicle to Defendant
                                                    Martinez and gave him express or implied permission to operate its vehicle to
                                                    transport passengers.

                                             136.   At all times relevant, Defendant Hertz Corp knew or should have known that
                                                    Defendant Martinez intended or was likely to operate its vehicle in such a manner as

                                                                                            40
                                                Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 41 of 85 PageID #:50




                                                    to create an unreasonable risk of harm to others including the Plaintiff, specifically
                                                    because Defendant Hertz Corp knew or should have known that Defendant Martinez
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                                    was operating or was likely to operate its motor vehicle to transport passengers while
                                                    a television receiver, a video monitor, a television or video screen, or any other similar
                                                    means of visually displaying a television broadcast or video signal that produces
                                                    entertainment or business applications was operating and was located in the motor
                                                    vehicle at any point forward of the back of the driver's seat, or was operating and
                                                    visible to Defendant Martinez while driving the motor vehicle in violation of 625 ILCS
                                                    5/12-604.1(a).


                                             137.   As direct and proximate result of Defendant Hertz Corp’s said entrustment of its
                                                    vehicle to Defendant Martinez, Plaintiff Muczynski did suffer the following past,
                                                    present, and future loss and damage:


                                                    a)     bodily injury;

                                                    b)     pain and suffering;

                                                    c)     mental suffering;

                                                    d)     medical expenses;

                                                    e)     loss of earnings and injury to earning capacity; and,

                                                    f)     disability or loss of normal life.



                                                    WHEREFORE, the Plaintiff, David Muczynski, prays for judgment against the
                                             Defendant, The Hertz Corporation, in an amount in excess of FIFTY THOUSAND DOLLARS
                                             ($50,000.00) plus costs.


                                                                             COUNT XXVIII
                                                               BROUCEK v. HERTZ CORP – respondeat superior

                                             138.   The Plaintiff Broucek hereby adopts and re-alleges paragraphs 1-15 as though fully set
                                                    forth herein.


                                                                                            41
                                               Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 42 of 85 PageID #:51




                                             139.   At said time and place, Defendant Martinez was an employee and/or agent of
                                                    Defendant Hertz Corp and was acting within the scope of his employment and/or
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                                    agency with Defendant Hertz Corp.

                                             140.   At said time and place, Defendant, Hertz Corp, by and through its agent and/or
                                                    employee Martinez, had a duty to own, operate, maintain, and/or control its motor
                                                    vehicle in a manner so as not to negligently cause injury to persons lawfully on the
                                                    public way, including the Plaintiff Broucek.

                                             141.   Notwithstanding the foregoing duty, Defendant Hertz Corp, by and through its agent
                                                    and/or employee Defendant Martinez, did own, operate, maintain, and/or control its
                                                    motor vehicle in a dangerous and negligent manner in one or more of the following
                                                    ways:

                                                    a)      failed to slow or stop when danger to the Plaintiff was imminent;

                                                    b)      operated a motor vehicle at a speed too great for conditions prevailing;

                                                    c)      operated a motor vehicle at a speed greater than what was reasonable and
                                                            proper for the conditions then and there existing so as to endanger the Plaintiff
                                                            and others in violation of 625 ILCS 5/1-601;

                                                    d)      failed to keep a proper lookout;

                                                    e)      operated a motor vehicle while distracted;

                                                    f)      operated a motor vehicle while a television receiver, a video monitor, a
                                                            television or video screen, or any other similar means of visually displaying a
                                                            television broadcast or video signal that produces entertainment or business
                                                            applications was operating and was located in the motor vehicle at any point
                                                            forward of the back of the driver's seat, or was operating and visible to the
                                                            driver while driving the motor vehicle in violation of 625 ILCS 5/12-604.1(a);

                                                    g)      failed to react in an appropriate manner to avoid striking Defendant Akhter’s
                                                            vehicle while Plaintiff was Defendant Martinez’s passenger;

                                                    s)      struck Defendant Akhter’s vehicle while the Plaintiff was Defendant Martinez’s
                                                            passenger; and,

                                                    h)      was otherwise careless or negligent.


                                                                                           42
                                                Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 43 of 85 PageID #:52




                                             142.   As direct and proximate result of one or more of the foregoing acts of negligence,
                                                    Defendant Hertz Corp, by and through its agent and/or employee Defendant Martinez,
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                                    did violently collide with Defendant Akhter’s vehicle while Plaintiff Broucek was a
                                                    passenger of Defendant Martinez’ vehicle and as a result thereof, the Plaintiff did
                                                    suffer the following past, present, and future loss and damage:

                                                    a)        bodily injury;

                                                    b)        pain and suffering;

                                                    c)        mental suffering;

                                                    d)        medical expenses;

                                                    e)        loss of earnings and injury to earning capacity; and,

                                                    f)        disability or loss of normal life.


                                                    WHEREFORE, the Plaintiff, Amy Broucek, prays for judgment against the Defendant,
                                             The Hertz Corporation, in an amount in excess of FIFTY THOUSAND DOLLARS
                                             ($50,000.00) plus costs.
                                                                                 COUNT XXIX
                                                                   BROUCEK v. HERTZ CORP – negligent retention

                                             143.   Plaintiff Broucek hereby adopts and re-alleges paragraphs 1-15 as though fully set forth
                                                    herein.


                                             144.   At said time and place, Defendant Martinez was an employee and/or agent of
                                                    Defendant Hertz Corp and was acting within the scope of his employment and/or
                                                    agency with Defendant Hertz Corp and with Defendant Hertz Corp’s permission.

                                             145.   At all times relevant, Defendant Hertz Corp knew or should have known that
                                                    Defendant Martinez was unfit to operate a motor vehicle while transporting
                                                    passengers specifically because Defendant Hertz Corp knew or should have known
                                                    that Defendant Martinez was operating a motor vehicle and transporting passengers
                                                    while a television receiver, a video monitor, a television or video screen, or any other
                                                    similar means of visually displaying a television broadcast or video signal that
                                                    produces entertainment or business applications was operating and was located in the
                                                                                               43
                                                Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 44 of 85 PageID #:53




                                                    motor vehicle at any point forward of the back of the driver's seat, or was operating
                                                    and visible to Defendant Martinez while driving the motor vehicle in violation of 625
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                                    ILCS 5/12-604.1(a), and while Defendant Martinez was acting within the scope of his
                                                    employment and/or agency with Defendant Hertz Corp.


                                             146.   As direct and proximate result of Defendant Martinez’s said unfitness to operate a
                                                    motor vehicle while transporting passengers, Defendant Martinez, did violently collide
                                                    with Defendant Akhter’s vehicle while Plaintiff Broucek was a passenger of Defendant
                                                    Martinez’ vehicle and as a result thereof, the Plaintiff did suffer the following past,
                                                    present, and future loss and damage:


                                                    a)        bodily injury;

                                                    b)        pain and suffering;

                                                    c)        mental suffering;

                                                    d)        medical expenses;

                                                    e)        loss of earnings and injury to earning capacity; and,

                                                    f)        disability or loss of normal life.

                                                    WHEREFORE, the Plaintiff, Amy Broucek, prays for judgment against the Defendant,
                                             The Hertz Corporation, in an amount in excess of FIFTY THOUSAND DOLLARS
                                             ($50,000.00) plus costs.
                                                                                COUNT XXX
                                                                 BROUCEK v. HERTZ CORP – negligent entrustment

                                             147.   Plaintiff Broucek hereby adopts and re-alleges paragraphs 1-15 as though fully set forth
                                                    herein.
                                             148.   At all times relevant, Defendant Hertz Corp owned the vehicle being operated by
                                                    Defendant Martinez.

                                             149.   At all times relevant, Defendant Hertz Corp entrusted its vehicle to Defendant
                                                    Martinez and gave him express or implied permission to operate its vehicle to
                                                    transport passengers.
                                                                                               44
                                                Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 45 of 85 PageID #:54




                                             150.   At all times relevant, Defendant Hertz Corp knew or should have known that
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                                    Defendant Martinez intended or was likely to operate its vehicle in such a manner as
                                                    to create an unreasonable risk of harm to others including the Plaintiff, specifically
                                                    because Defendant Hertz Corp knew or should have known that Defendant Martinez
                                                    was operating or was likely to operate its motor vehicle to transport passengers while
                                                    a television receiver, a video monitor, a television or video screen, or any other similar
                                                    means of visually displaying a television broadcast or video signal that produces
                                                    entertainment or business applications was operating and was located in the motor
                                                    vehicle at any point forward of the back of the driver's seat, or was operating and
                                                    visible to Defendant Martinez while driving the motor vehicle in violation of 625 ILCS
                                                    5/12-604.1(a).


                                             151.   As direct and proximate result of Defendant Hertz Corp’s said entrustment of its
                                                    vehicle to Defendant Martinez, Plaintiff Broucek did suffer the following past, present,
                                                    and future loss and damage:


                                                    a)     bodily injury;

                                                    b)     pain and suffering;

                                                    c)     mental suffering;

                                                    d)     medical expenses;

                                                    e)     loss of earnings and injury to earning capacity; and,

                                                    f)     disability or loss of normal life.



                                                    WHEREFORE, the Plaintiff, Amy Broucek, prays for judgment against the Defendant,
                                             The Hertz Corporation, in an amount in excess of FIFTY THOUSAND DOLLARS
                                             ($50,000.00) plus costs.




                                                                                            45
                                               Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 46 of 85 PageID #:55




                                                                              COUNT XXXI
                                                              MUCZYNSKI v. HERTZ SALES – respondeat superior
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                             152.   The Plaintiff Muczynski hereby adopts and re-alleges paragraphs 1-15 as though fully
                                                    set forth herein.
                                             153.   At said time and place, Defendant Martinez was an employee and/or agent of
                                                    Defendant Hertz Sales and was acting within the scope of his employment and/or
                                                    agency with Defendant Hertz Sales.

                                             154.   At said time and place, Defendant, Hertz Sales, by and through its agent and/or
                                                    employee Martinez, had a duty to own, operate, maintain, and/or control its motor
                                                    vehicle in a manner so as not to negligently cause injury to persons lawfully on the
                                                    public way, including the Plaintiff Muczynski.

                                             155.   Notwithstanding the foregoing duty, Defendant Hertz Sales, by and through its agent
                                                    and/or employee Defendant Martinez, did own, operate, maintain, and/or control its
                                                    motor vehicle in a dangerous and negligent manner in one or more of the following
                                                    ways:

                                                    a)      failed to slow or stop when danger to the Plaintiff was imminent;

                                                    b)      operated a motor vehicle at a speed too great for conditions prevailing;

                                                    c)      operated a motor vehicle at a speed greater than what was reasonable and
                                                            proper for the conditions then and there existing so as to endanger the Plaintiff
                                                            and others in violation of 625 ILCS 5/1-601;

                                                    d)      failed to keep a proper lookout;

                                                    e)      operated a motor vehicle while distracted;

                                                    f)      operated a motor vehicle while a television receiver, a video monitor, a
                                                            television or video screen, or any other similar means of visually displaying a
                                                            television broadcast or video signal that produces entertainment or business
                                                            applications was operating and was located in the motor vehicle at any point
                                                            forward of the back of the driver's seat, or was operating and visible to the
                                                            driver while driving the motor vehicle in violation of 625 ILCS 5/12-604.1(a);

                                                    g)      failed to react in an appropriate manner to avoid striking Defendant Akhter’s
                                                            vehicle while Plaintiff was Defendant Martinez’s passenger;

                                                                                           46
                                                Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 47 of 85 PageID #:56




                                                    t)     struck Defendant Akhter’s vehicle while the Plaintiff was Defendant Martinez’s
                                                           passenger; and,
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                                    h)     was otherwise careless or negligent.


                                             156.   As direct and proximate result of one or more of the foregoing acts of negligence,
                                                    Defendant Hertz Sales, by and through its agent and/or employee Defendant
                                                    Martinez, did violently collide with Defendant Akhter’s vehicle while Plaintiff
                                                    Muczynski was a passenger of Defendant Martinez’ vehicle and as a result thereof, the
                                                    Plaintiff did suffer the following past, present, and future loss and damage:

                                                    a)     bodily injury;

                                                    b)     pain and suffering;

                                                    c)     mental suffering;

                                                    d)     medical expenses;

                                                    e)     loss of earnings and injury to earning capacity; and,

                                                    f)     disability or loss of normal life.


                                                    WHEREFORE, the Plaintiff, David Muczynski, prays for judgment against the
                                             Defendant, Hertz Car Sales, in an amount in excess of FIFTY THOUSAND DOLLARS
                                             ($50,000.00) plus costs.
                                                                              COUNT XXXII
                                                               MUCZYNSKI v. HERTZ SALES – negligent retention

                                             157.          Plaintiff Muczynski hereby adopts and re-alleges paragraphs 1-15 as though
                                                    fully set forth herein.


                                             158.   At said time and place, Defendant Martinez was an employee and/or agent of
                                                    Defendant Hertz Sales and was acting within the scope of his employment and/or
                                                    agency with Defendant Hertz Sales and with Defendant Hertz Sales’ permission.

                                             159.   At all times relevant, Defendant Hertz Sales knew or should have known that
                                                    Defendant Martinez was unfit to operate a motor vehicle while transporting
                                                    passengers specifically because Defendant Hertz Sales knew or should have known
                                                                                            47
                                                Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 48 of 85 PageID #:57




                                                    that Defendant Martinez was operating a motor vehicle and transporting passengers
                                                    while a television receiver, a video monitor, a television or video screen, or any other
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                                    similar means of visually displaying a television broadcast or video signal that
                                                    produces entertainment or business applications was operating and was located in the
                                                    motor vehicle at any point forward of the back of the driver's seat, or was operating
                                                    and visible to Defendant Martinez while driving the motor vehicle in violation of 625
                                                    ILCS 5/12-604.1(a), and while Defendant Martinez was acting within the scope of his
                                                    employment and/or agency with Defendant Hertz Sales.


                                             160.   As direct and proximate result of Defendant Martinez’s said unfitness to operate a
                                                    motor vehicle while transporting passengers, Defendant Martinez, did violently collide
                                                    with Defendant Akhter’s vehicle while Plaintiff Muczynski was a passenger of
                                                    Defendant Martinez’ vehicle and as a result thereof, the Plaintiff did suffer the
                                                    following past, present, and future loss and damage:


                                                    a)     bodily injury;

                                                    b)     pain and suffering;

                                                    c)     mental suffering;

                                                    d)     medical expenses;

                                                    e)     loss of earnings and injury to earning capacity; and,

                                                    f)     disability or loss of normal life.

                                                    WHEREFORE, the Plaintiff, David Muczynski, prays for judgment against the
                                             Defendant, Hertz Car Sales, in an amount in excess of FIFTY THOUSAND DOLLARS
                                             ($50,000.00) plus costs.
                                                                            COUNT XXXIII
                                                            MUCZYNSKI v. HERTZ SALES – negligent entrustment

                                             161.   Plaintiff Muczynski hereby adopts and re-alleges paragraphs 1-15 as though fully set
                                                    forth herein.



                                                                                            48
                                               Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 49 of 85 PageID #:58




                                             162.   At all times relevant, Defendant Hertz Sales owned the vehicle being operated by
                                                    Defendant Martinez.
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                             163.   At all times relevant, Defendant Hertz Sales entrusted its vehicle to Defendant
                                                    Martinez and gave him express or implied permission to operate its vehicle to
                                                    transport passengers.

                                             164.   At all times relevant, Defendant Hertz Sales knew or should have known that
                                                    Defendant Martinez intended or was likely to operate its vehicle in such a manner as
                                                    to create an unreasonable risk of harm to others including the Plaintiff, specifically
                                                    because Defendant Hertz Sales knew or should have known that Defendant Martinez
                                                    was operating or was likely to operate its motor vehicle to transport passengers while
                                                    a television receiver, a video monitor, a television or video screen, or any other similar
                                                    means of visually displaying a television broadcast or video signal that produces
                                                    entertainment or business applications was operating and was located in the motor
                                                    vehicle at any point forward of the back of the driver's seat, or was operating and
                                                    visible to Defendant Martinez while driving the motor vehicle in violation of 625 ILCS
                                                    5/12-604.1(a).


                                             165.   As direct and proximate result of Defendant Herts Sales’ said entrustment of its vehicle
                                                    to Defendant Martinez, Plaintiff Muczynski did suffer the following past, present, and
                                                    future loss and damage:


                                                    a)     bodily injury;

                                                    b)     pain and suffering;

                                                    c)     mental suffering;

                                                    d)     medical expenses;

                                                    e)     loss of earnings and injury to earning capacity; and,

                                                    f)     disability or loss of normal life.



                                                                                            49
                                                Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 50 of 85 PageID #:59




                                                    WHEREFORE, the Plaintiff, David Muczynski, prays for judgment against the
                                             Defendant, Hertz Car Sales, in an amount in excess of FIFTY THOUSAND DOLLARS
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                             ($50,000.00) plus costs.
                                                                             COUNT XXXIV
                                                               BROUCEK v. HERTZ SALES – respondeat superior

                                             166.   The Plaintiff Broucek hereby adopts and re-alleges paragraphs 1-15 as though fully set
                                                    forth herein.


                                             167.   At said time and place, Defendant Martinez was an employee and/or agent of
                                                    Defendant Hertz Sales and was acting within the scope of his employment and/or
                                                    agency with Defendant Hertz Sales.

                                             168.   At said time and place, Defendant, Hertz Sales, by and through its agent and/or
                                                    employee Martinez, had a duty to own, operate, maintain, and/or control its motor
                                                    vehicle in a manner so as not to negligently cause injury to persons lawfully on the
                                                    public way, including the Plaintiff Broucek.

                                             169.   Notwithstanding the foregoing duty, Defendant Hertz Sales, by and through its agent
                                                    and/or employee Defendant Martinez, did own, operate, maintain, and/or control its
                                                    motor vehicle in a dangerous and negligent manner in one or more of the following
                                                    ways:

                                                    a)      failed to slow or stop when danger to the Plaintiff was imminent;

                                                    b)      operated a motor vehicle at a speed too great for conditions prevailing;

                                                    c)      operated a motor vehicle at a speed greater than what was reasonable and
                                                            proper for the conditions then and there existing so as to endanger the Plaintiff
                                                            and others in violation of 625 ILCS 5/1-601;

                                                    d)      failed to keep a proper lookout;

                                                    e)      operated a motor vehicle while distracted;

                                                    f)      operated a motor vehicle while a television receiver, a video monitor, a
                                                            television or video screen, or any other similar means of visually displaying a
                                                            television broadcast or video signal that produces entertainment or business
                                                            applications was operating and was located in the motor vehicle at any point
                                                                                           50
                                                Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 51 of 85 PageID #:60




                                                                forward of the back of the driver's seat, or was operating and visible to the
                                                                driver while driving the motor vehicle in violation of 625 ILCS 5/12-604.1(a);
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                                      g)        failed to react in an appropriate manner to avoid striking Defendant Akhter’s
                                                                vehicle while Plaintiff was Defendant Martinez’s passenger;

                                                      u)        struck Defendant Akhter’s vehicle while the Plaintiff was Defendant Martinez’s
                                                                passenger; and,

                                                      h)        was otherwise careless or negligent.


                                             170.     As direct and proximate result of one or more of the foregoing acts of negligence,
                                                      Defendant Hertz Sales, by and through its agent and/or employee Defendant
                                                      Martinez, did violently collide with Defendant Akhter’s vehicle while Plaintiff Broucek
                                                      was a passenger of Defendant Martinez’ vehicle and as a result thereof, the Plaintiff
                                                      did suffer the following past, present, and future loss and damage:

                                                      a)        bodily injury;

                                                      b)        pain and suffering;

                                                      c)        mental suffering;

                                                      d)        medical expenses;

                                                      e)        loss of earnings and injury to earning capacity; and,

                                                      f)        disability or loss of normal life.


                                                      WHEREFORE, the Plaintiff, Amy Broucek, prays for judgment against the Defendant,
                                             Hertz Car Sales, in an amount in excess of FIFTY THOUSAND DOLLARS ($50,000.00) plus
                                             costs.
                                                                                  COUNT XXXV
                                                                    BROUCEK v. HERTZ SALES – negligent retention

                                             171.     Plaintiff Broucek hereby adopts and re-alleges paragraphs 1-15 as though fully set forth
                                                      herein.


                                             172.     At said time and place, Defendant Martinez was an employee and/or agent of
                                                      Defendant Hertz Sales and was acting within the scope of his employment and/or
                                                      agency with Defendant Hertz Sales and with Defendant Hertz Sales’ permission.
                                                                                          51
                                                Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 52 of 85 PageID #:61
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                             173.     At all times relevant, Defendant Hertz Sales knew or should have known that
                                                      Defendant Martinez was unfit to operate a motor vehicle while transporting
                                                      passengers specifically because Defendant Hertz Sales knew or should have known
                                                      that Defendant Martinez was operating a motor vehicle and transporting passengers
                                                      while a television receiver, a video monitor, a television or video screen, or any other
                                                      similar means of visually displaying a television broadcast or video signal that
                                                      produces entertainment or business applications was operating and was located in the
                                                      motor vehicle at any point forward of the back of the driver's seat, or was operating
                                                      and visible to Defendant Martinez while driving the motor vehicle in violation of 625
                                                      ILCS 5/12-604.1(a), and while Defendant Martinez was acting within the scope of his
                                                      employment and/or agency with Defendant Hertz Sales.


                                             174.     As direct and proximate result of Defendant Martinez’s said unfitness to operate a
                                                      motor vehicle while transporting passengers, Defendant Martinez, did violently collide
                                                      with Defendant Akhter’s vehicle while Plaintiff Broucek was a passenger of Defendant
                                                      Martinez’ vehicle and as a result thereof, the Plaintiff did suffer the following past,
                                                      present, and future loss and damage:


                                                      a)     bodily injury;

                                                      b)     pain and suffering;

                                                      c)     mental suffering;

                                                      d)     medical expenses;

                                                      e)     loss of earnings and injury to earning capacity; and,

                                                      f)     disability or loss of normal life.

                                                      WHEREFORE, the Plaintiff, Amy Broucek, prays for judgment against the Defendant,
                                             Hertz Car Sales, in an amount in excess of FIFTY THOUSAND DOLLARS ($50,000.00) plus
                                             costs.

                                                                                              52
                                               Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 53 of 85 PageID #:62




                                                                               COUNT XXXVI
                                                                BROUCEK v. HERTZ SALES – negligent entrustment
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                             175.   Plaintiff Broucek hereby adopts and re-alleges paragraphs 1-15 as though fully set forth
                                                    herein.


                                             176.   At all times relevant, Defendant Hertz Sales owned the vehicle being operated by
                                                    Defendant Martinez.

                                             177.   At all times relevant, Defendant Hertz Sales entrusted its vehicle to Defendant
                                                    Martinez and gave him express or implied permission to operate its vehicle to
                                                    transport passengers.

                                             178.   At all times relevant, Defendant Hertz Sales knew or should have known that
                                                    Defendant Martinez intended or was likely to operate its vehicle in such a manner as
                                                    to create an unreasonable risk of harm to others including the Plaintiff, specifically
                                                    because Defendant Hertz Sales knew or should have known that Defendant Martinez
                                                    was operating or was likely to operate its motor vehicle to transport passengers while
                                                    a television receiver, a video monitor, a television or video screen, or any other similar
                                                    means of visually displaying a television broadcast or video signal that produces
                                                    entertainment or business applications was operating and was located in the motor
                                                    vehicle at any point forward of the back of the driver's seat, or was operating and
                                                    visible to Defendant Martinez while driving the motor vehicle in violation of 625 ILCS
                                                    5/12-604.1(a).


                                             179.   As direct and proximate result of Defendant Hertz Sales’ said entrustment of its vehicle
                                                    to Defendant Martinez, Plaintiff Broucek did suffer the following past, present, and
                                                    future loss and damage:


                                                    a)        bodily injury;

                                                    b)        pain and suffering;

                                                    c)        mental suffering;


                                                                                           53
                                                Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 54 of 85 PageID #:63




                                                      d)      medical expenses;

                                                      e)      loss of earnings and injury to earning capacity; and,
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                                      f)      disability or loss of normal life.



                                                      WHEREFORE, the Plaintiff, Amy Broucek, prays for judgment against the Defendant,
                                             Hertz Car Sales, in an amount in excess of FIFTY THOUSAND DOLLARS ($50,000.00) plus
                                             costs.

                                                                                 COUNT XXXVII
                                                                    MUCZYNSKI v. RASIER – respondeat superior

                                             180.     The Plaintiff Muczynski hereby adopts and re-alleges paragraphs 1-15 as though fully
                                                      set forth herein.


                                             181.     At said time and place, Defendant Akhter was an employee and/or agent of Defendant
                                                      Raiser and was acting within the scope of his employment and/or agency with
                                                      Defendant Raiser.

                                             182.     At said time and place, Defendant, Raiser, by and through its agent and/or employee
                                                      Akhter, had a duty to own, operate, maintain, and/or control its motor vehicle in a
                                                      manner so as not to negligently cause injury to persons lawfully on the public way,
                                                      including the Plaintiff Muczynski.

                                             183.     Notwithstanding the foregoing duty, Defendant Raiser, by and through its agent
                                                      and/or employee Defendant Akhter, did own, operate, maintain, and/or control its
                                                      motor vehicle in a dangerous and negligent manner in one or more of the following
                                                      ways:

                                                      a)      failed to slow or stop when danger to the Plaintiff was imminent;

                                                      b)      operated his motor vehicle at a speed too great for conditions prevailing;

                                                      c)      operated his motor vehicle at a speed greater than what was reasonable and
                                                              proper for the conditions then and there existing so as to endanger the person
                                                              and others in violation of 625 ILCS 5/1-601;
                                                                                               54
                                                Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 55 of 85 PageID #:64




                                                    d)     failed to keep a proper lookout;
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                                    e)     operated his motor vehicle while distracted;

                                                    f)     failed to yield the right-of-way to a vehicle approaching from the opposite
                                                           direction which was so close as to constitute an immediate hazard in violation
                                                           of 625 ILCS 5/11-902; and,

                                                    g)     was otherwise careless or negligent.


                                             184.   As direct and proximate result of one or more of the foregoing acts of negligence,
                                                    Defendant Raiser, by and through its agent and/or employee Defendant Akhter,
                                                    Defendant Akhter’s vehicle and Defendant Martinez’s vehicle collided while the
                                                    Plaintiff Muczynski was a passenger of Defendant Martinez’ vehicle and as a result
                                                    thereof, the Plaintiff did suffer the following past, present, and future loss and damage:

                                                    a)     bodily injury;

                                                    b)     pain and suffering;

                                                    c)     mental suffering;

                                                    d)     medical expenses;

                                                    e)     loss of earnings and injury to earning capacity; and,

                                                    f)     disability or loss of normal life.


                                                    WHEREFORE, the Plaintiff, David Muczynski, prays for judgment against the
                                             Defendant, Rasier LLC, in an amount in excess of FIFTY THOUSAND DOLLARS
                                             ($50,000.00) plus costs.
                                                                                COUNT XXXVIII
                                                                    BROUCEK v. RASIER – respondeat superior

                                             185.   The Plaintiff Broucek hereby adopts and re-alleges paragraphs 1-15 as though fully set
                                                    forth herein.




                                                                                            55
                                               Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 56 of 85 PageID #:65




                                             186.   At said time and place, Defendant Akhter was an employee and/or agent of Defendant
                                                    Raiser and was acting within the scope of his employment and/or agency with
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                                    Defendant Raiser.

                                             187.   At said time and place, Defendant, Raiser, by and through its agent and/or employee
                                                    Akhter, had a duty to own, operate, maintain, and/or control its motor vehicle in a
                                                    manner so as not to negligently cause injury to persons lawfully on the public way,
                                                    including the Plaintiff Broucek.

                                             188.   Notwithstanding the foregoing duty, Defendant Raiser, by and through its agent
                                                    and/or employee Defendant Akhter, did own, operate, maintain, and/or control its
                                                    motor vehicle in a dangerous and negligent manner in one or more of the following
                                                    ways:

                                                    a)      failed to slow or stop when danger to the Plaintiff was imminent;

                                                    b)      operated his motor vehicle at a speed too great for conditions prevailing;

                                                    c)      operated his motor vehicle at a speed greater than what was reasonable and
                                                            proper for the conditions then and there existing so as to endanger the person
                                                            and others in violation of 625 ILCS 5/1-601;
                                                    d)      failed to keep a proper lookout;

                                                    e)      operated his motor vehicle while distracted;

                                                    f)      failed to yield the right-of-way to a vehicle approaching from the opposite
                                                            direction which was so close as to constitute an immediate hazard in violation
                                                            of 625 ILCS 5/11-902; and,

                                                    g)      was otherwise careless or negligent.


                                             189.   As direct and proximate result of one or more of the foregoing acts of negligence,
                                                    Defendant Raiser, by and through its agent and/or employee Defendant Akhter,
                                                    Defendant Akhter’s vehicle and Defendant Martinez’s vehicle collided while the
                                                    Plaintiff Broucek was a passenger of Defendant Martinez’ vehicle and as a result
                                                    thereof, the Plaintiff did suffer the following past, present, and future loss and damage:

                                                    a)      bodily injury;


                                                                                           56
                                                Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 57 of 85 PageID #:66




                                                      b)     pain and suffering;

                                                      c)     mental suffering;
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                                      d)     medical expenses;

                                                      e)     loss of earnings and injury to earning capacity; and,

                                                      f)     disability or loss of normal life.


                                                      WHEREFORE, the Plaintiff, Amy Broucek, prays for judgment against the Defendant,
                                             Rasier LLC, in an amount in excess of FIFTY THOUSAND DOLLARS ($50,000.00) plus
                                             costs.
                                                                                 COUNT XXXIV
                                                                     MUCZYNSKI v. UBER – respondeat superior

                                             190.     The Plaintiff Muczynski hereby adopts and re-alleges paragraphs 1-15 as though fully
                                                      set forth herein.


                                             191.     At said time and place, Defendant Akhter was an employee and/or agent of Defendant
                                                      Uber and was acting within the scope of his employment and/or agency with
                                                      Defendant Uber.

                                             192.     At said time and place, Defendant, Uber, by and through its agent and/or employee
                                                      Akhter, had a duty to own, operate, maintain, and/or control its motor vehicle in a
                                                      manner so as not to negligently cause injury to persons lawfully on the public way,
                                                      including the Plaintiff Muczynski.

                                             193.     Notwithstanding the foregoing duty, Defendant Uber, by and through its agent and/or
                                                      employee Defendant Akhter, did own, operate, maintain, and/or control its motor
                                                      vehicle in a dangerous and negligent manner in one or more of the following ways:

                                                      a)     failed to slow or stop when danger to the Plaintiff was imminent;

                                                      b)     operated his motor vehicle at a speed too great for conditions prevailing;

                                                      c)     operated his motor vehicle at a speed greater than what was reasonable and
                                                             proper for the conditions then and there existing so as to endanger the person
                                                             and others in violation of 625 ILCS 5/1-601;
                                                                                              57
                                                Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 58 of 85 PageID #:67




                                                    d)     failed to keep a proper lookout;
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                                    e)     operated his motor vehicle while distracted;

                                                    f)     failed to yield the right-of-way to a vehicle approaching from the opposite
                                                           direction which was so close as to constitute an immediate hazard in violation
                                                           of 625 ILCS 5/11-902; and,

                                                    g)     was otherwise careless or negligent.


                                             194.   As direct and proximate result of one or more of the foregoing acts of negligence,
                                                    Defendant Uber, by and through its agent and/or employee Defendant Akhter,
                                                    Defendant Akhter’s vehicle and Defendant Martinez’s vehicle collided while the
                                                    Plaintiff Muczynski was a passenger of Defendant Martinez’ vehicle and as a result
                                                    thereof, the Plaintiff did suffer the following past, present, and future loss and damage:

                                                    a)     bodily injury;

                                                    b)     pain and suffering;

                                                    c)     mental suffering;

                                                    d)     medical expenses;

                                                    e)     loss of earnings and injury to earning capacity; and,

                                                    f)     disability or loss of normal life.


                                                    WHEREFORE, the Plaintiff, David Muczynski, prays for judgment against the
                                             Defendant, Uber Technologies, Inc., in an amount in excess of FIFTY THOUSAND DOLLARS
                                             ($50,000.00) plus costs.
                                                                                COUNT XL
                                                                    BROUCEK v. UBER – respondeat superior

                                             195.   The Plaintiff Broucek hereby adopts and re-alleges paragraphs 1-15 as though fully set
                                                    forth herein.




                                                                                            58
                                               Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 59 of 85 PageID #:68




                                             196.   At said time and place, Defendant Akhter was an employee and/or agent of Defendant
                                                    Uber and was acting within the scope of his employment and/or agency with
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                                    Defendant Uber.

                                             197.   At said time and place, Defendant, Uber, by and through its agent and/or employee
                                                    Akhter, had a duty to own, operate, maintain, and/or control its motor vehicle in a
                                                    manner so as not to negligently cause injury to persons lawfully on the public way,
                                                    including the Plaintiff Broucek.

                                             198.   Notwithstanding the foregoing duty, Defendant Uber, by and through its agent and/or
                                                    employee Defendant Akhter, did own, operate, maintain, and/or control its motor
                                                    vehicle in a dangerous and negligent manner in one or more of the following ways:

                                                    a)     failed to slow or stop when danger to the Plaintiff was imminent;
                                                    b)     operated his motor vehicle at a speed too great for conditions prevailing;
                                                    c)     operated his motor vehicle at a speed greater than what was reasonable and
                                                           proper for the conditions then and there existing so as to endanger the person
                                                           and others in violation of 625 ILCS 5/1-601;
                                                    d)     failed to keep a proper lookout;


                                                    e)     operated his motor vehicle while distracted;


                                                    f)     failed to yield the right-of-way to a vehicle approaching from the opposite
                                                           direction which was so close as to constitute an immediate hazard in violation
                                                           of 625 ILCS 5/11-902; and,

                                                    g)     was otherwise careless or negligent.


                                             199.   As direct and proximate result of one or more of the foregoing acts of negligence,
                                                    Defendant Uber, by and through its agent and/or employee Defendant Akhter,
                                                    Defendant Akhter’s vehicle and Defendant Martinez’s vehicle collided while the
                                                    Plaintiff Broucek was a passenger of Defendant Martinez’ vehicle and as a result
                                                    thereof, the Plaintiff did suffer the following past, present, and future loss and damage:

                                                                                           59
                                                Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 60 of 85 PageID #:69




                                                   a)     bodily injury;

                                                   b)     pain and suffering;
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                                   c)     mental suffering;

                                                   d)     medical expenses;

                                                   e)     loss of earnings and injury to earning capacity; and,

                                                   f)     disability or loss of normal life.


                                                   WHEREFORE, the Plaintiff, Amy Broucek, prays for judgment against the Defendant,
                                             Uber Technologies, Inc., in an amount in excess of FIFTY THOUSAND DOLLARS
                                             ($50,000.00) plus costs.




                                                                                                Respectfully submitted,




                                                                                                By: ________________________
                                                                                                           Danylo Terleckyj

                                             Levinson and Stefani
                                             Attorneys for Plaintiff
                                             230 W. Monroe St. Suite 2210
                                             Chicago, Illinois 60606
                                             (312) 376-3812
                                             dan@levinsonstefani.com
                                             Attorney No. 58168




                                                                                           60
                                                Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 61 of 85 PageID #:70




                                                             IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                                                   COUNTY DEPARTMENT, LAW DIVISION
FILED DATE: 4/23/2021 11:59 AM 2021L004231




                                             DAVID MUCZYNSKI; and,                    )
                                             AMY BROUCEK,                             )
                                                                                      )
                                                                Plaintiffs,           )
                                                                                      )
                                                          v.                          )         No.
                                                                                      )
                                             LYFT, INC.; LYFT ILLINOIS, INC.; et al., )
                                                                                      )
                                                                Defendants.           )

                                                                       AFFIDAVIT RE: DAMAGES SOUGHT

                                                    NOW COME the Plaintiffs, David Muczynski and Amy Broucek, by and through their
                                             attorneys, Levinson and Stefani, and pursuant to Supreme Court Rule 222, set forth the
                                             following:

                                             THE DAMAGES SOUGHT IN THE ABOVE TITLED CAUSE OF ACTION EXCEED
                                             $50,000.00.

                                                                                        Respectfully submitted,




                                                                                        By: _________________________
                                                                                              Danylo Terleckyj

                                             Under penalties, as provided by law pursuant to 735 ILCS 5/1 109, the undersigned certified
                                             that the statements set forth in this instrument are true and correct, except as to matters
                                             therein stated to be on information and belief and as to such matters the undersigned certifies
                                             as aforesaid that he verily believes the same to be true.




                                                                                        _____________________________
                                             Levinson and Stefani                            Danylo Terleckyj
                                             Attorneys for Plaintiff
                                             230 W. Monroe St. Suite 2210
                                             Chicago, Illinois 60606
                                             P: (312) 376-3812
                                             F: (312) 376-3818
                                             E: dan@levinsonstefani.com
                                             Attorney No.: 58168
Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 62 of 85 PageID #:71

                                                                         Service of Process
                                                                         Transmittal
                                                                         04/30/2021
                                                                         CT Log Number
TO:
        Lyft, Inc.
        185 BERRY ST STE 5000
        SAN FRANCISCO, CA 94107-2503

RE:     Process Served in Illinois

FOR:    Lyft, Inc. (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                  David Muczynski and Amy Broucek, Pltfs. vs. Lyft, Inc., et al., Dfts.
DOCUMENT(S) SERVED:               Summonses, Attachment(s), Complaint, Affidavit(s)
COURT/AGENCY:                     Cook County Circuit Court - County Department - Law Division, IL
                                  Case # 21L4231
NATURE OF ACTION:                 Personal Injury - Vehicle Collision - April 27, 2019
ON WHOM PROCESS WAS SERVED:       C T Corporation System, Chicago, IL
DATE AND HOUR OF SERVICE:         By Process Server on 04/30/2021 at 03:05
JURISDICTION SERVED :             Illinois
APPEARANCE OR ANSWER DUE:         Within 30 days after service of this Summons, not counting the day of service
ATTORNEY(S) / SENDER(S):          Danylo Terleckyj
                                  Levinson and Stefani
                                  230 W. Monroe St. Suite 2210
                                  Chicago, IL 60606
                                  312-376-3812
ACTION ITEMS:




                                  Email Notification,

                                  Email Notification,

                                  Email Notification,
                                  Email Notification,

                                  Email Notification,

                                  Email Notification,

                                  Email Notification,

REGISTERED AGENT ADDRESS:         C T Corporation System




                                                                         Page 1 of 2 / SH
                                                                                                  Exhibit B
Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 63 of 85 PageID #:72




                                                                   Exhibit C
Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 64 of 85 PageID #:73
Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 65 of 85 PageID #:74
Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 66 of 85 PageID #:75




                                                                                Exhibit D
Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 67 of 85 PageID #:76
Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 68 of 85 PageID #:77
Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 69 of 85 PageID #:78




                                                                        Exhibit E
Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 70 of 85 PageID #:79
Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 71 of 85 PageID #:80




                                                                          Exhibit F
Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 72 of 85 PageID #:81
Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 73 of 85 PageID #:82




                                                                         Exhibit G
Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 74 of 85 PageID #:83
Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 75 of 85 PageID #:84
Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 76 of 85 PageID #:85




                                                                       Exhibit H
Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 77 of 85 PageID #:86
Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 78 of 85 PageID #:87
Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 79 of 85 PageID #:88




                                                                  Exhibit I
Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 80 of 85 PageID #:89
Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 81 of 85 PageID #:90




                                                                   Exhibit J
Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 82 of 85 PageID #:91
Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 83 of 85 PageID #:92
Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 84 of 85 PageID #:93




                                                                   Exhibit K
Case: 1:21-cv-02453 Document #: 1-1 Filed: 05/06/21 Page 85 of 85 PageID #:94
